         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 1 of 82



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                        (NORTHERN DIVISION)


 SIRIUS SIGNAL, L.L.C.,

        Plaintiff

        v.                                              Case No. 1:19-cv-02330-RDB
 WEEMS & PLATH, LLC,

        Defendant

 WEEMS & PLATH, LLC,

        Defendant/Counter-Plaintiff/Third-
 Party Plaintiff,
        v.

 SIRIUS SIGNAL, L.L.C.,

        Plaintiff/Counter-Defendant,

 and

 ANTHONY COVELLI,

        Third-Party Defendant.



DEFENDANT WEEMS & PLATH, LLC’S FIRST AMENDED COUNTER-COMPLAINT
           AND FIRST AMENDED THIRD-PARTY COMPLAINT
          AGAINST ANTHONY COVELLI; AND JURY DEMAND

       Defendant Weems & Plath, LLC (“W&P”), by and through undersigned counsel, submits

this First Amended Counter-Complaint in response to the Complaint filed by Sirius Signal,

L.L.C. (“Sirius”), and this First Amended Third-Party Complaint against Anthony Covelli

(“Covelli”), and states for cause the following:
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 2 of 82



                             AMENDED COUNTER-COMPLAINT

        Defendant/Counter-Plaintiff Weems & Plath, LLC (“W&P,” “Defendant,” or “Counter-

Plaintiff”), by and through its undersigned counsel, hereby asserts the following Counter-

Complaint against Plaintiff/Counter-Defendant Sirius Signal, L.L.C. (“Sirius,” “Plaintiff,” or

“Counter-Defendant”), and states for cause as follows:

                                                Parties

        1.      Counter-Plaintiff W&P is a Maryland limited liability company with its principal

place of business at 214 Eastern Avenue, Annapolis, Maryland 21403. The sole member of

Weems & Plath, LLC is a citizen of New Jersey. W&P’s predecessor-in-interest, Weems &

Plath, Inc., was a Maryland corporation.

        2.      On information and belief, Counter-Defendant Sirius is a limited liability

company organized under the laws of the State of California with its principal place of business

located in the State of California. All members of Sirius Signal, L.L.C. are citizens of California.

Although Sirius Signal, L.L.C. has represented itself at times as a corporation (e.g., “Sirius

Signal, Inc.”) in related documents, no such corporation is known to exist, and Sirius’s

representation as such appears to be false, both as a matter of fact and as a matter of law.

        3.      This Court has subject matter jurisdiction over W&P’s counterclaims pursuant to

28 U.S.C. § 1332 because the Parties are diverse and the amount in controversy exceeds $75,000.

W&P is a citizen of Maryland as it is a Maryland limited liability company, and W&P’s member

is a citizen of New Jersey. Sirius is a citizen of California as it is a California limited liability

company, and Sirius’s members are citizens of California.

        4.      This Court has personal jurisdiction over Sirius pursuant to federal principles of

due process and to Maryland Code, Courts and Judicial Proceedings section 6-103(b)(4)



                                                   2
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 3 of 82



(Maryland’s “Long Arm Statute” at MD Cts & Jud Pro Code § 6-103 (2018)), because Sirius has

purposefully availed itself of this Court by filing this action before this Court, Sirius has

purposefully availed itself of this District by entering into a contract with a Maryland company

in which Sirius agreed to be governed by Maryland law, the counterclaims arise out of Sirius’s

dealings with the Maryland company, and through the actions described below, Sirius has caused

tortious injury in Maryland to the Maryland company.

                                               Venue

       5.       Venue is proper in this district pursuant to 28 U.S.C. § 1367 because

Plaintiff/Counter-Defendant brought its claims before this Court, thereby consenting to venue

and waiving any objection to venue, and the counterclaims forms part of the same case or

controversy as Plaintiff/Counter-Defendant’s claims.

                                                Facts

       6.       W&P incorporates all allegations from the Complaint admitted by W&P as if set

forth herein.

       7.       W&P has been a leader in nautical instruments since 1928. W&P is the assignee

and successor-in-interest of Weems & Plath, Inc., the named party to the Agreement with Sirius

and related Amendments, which were executed on behalf of Weems & Plath, Inc., by Peter

Trogdon, the former president of Weems & Plath, Inc.

       8.       One of the founders of W&P, Captain Phillip Van Horn Weems, taught at the

U.S. Naval Academy in Annapolis, Maryland, and then established his own school to teach the

Weems System of Navigation. Charles Lindbergh studied with Captain Weems before

attempting his trans-Atlantic flight. Rear Admiral Richard Evelyn Byrd Jr., a classmate of




                                                  3
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 4 of 82



Weems at the Naval Academy, came to Weems for instruction, as did many others, before setting

out for the North Pole.

       9.      The other founder of W&P, Carl Plath, developed the first gyrocompass to be

installed in a commercial vessel. Capt. Weems and Mr. Plath teamed up in 1928 to form W&P

in Annapolis, where it is still located today.

       10.     Over the years, W&P has developed strong goodwill in the nautical community.

       11.     On December 31, 2015, W&P and Sirius entered into a contract (the

“Agreement,” attached as Exhibit A) for distribution of certain electronic marine distress

signaling devices, which W&P believed were patented devices, whereby W&P would have an

exclusive license to manufacture, distribute, advertise, publicize, market and sell the Licensed

Products (as defined below) (the “License”) in exchange for W&P making a substantial upfront

payment to Sirius and paying ongoing royalties to Sirius on sales of the Licensed Products.

       12.     This cooperation was to benefit both parties, since W&P had at that time, and still

maintains, a solid reputation and goodwill in the marketplace, and an established network of

distribution channels.

       13.     During negotiation of the Agreement, Covelli knowingly misrepresented that the

product to be licensed and sold pursuant to the Agreement, the C-1001, was patented, in order to

induce W&P to execute and perform the Agreement, including W&P making payment of a

substantial upfront fee and ongoing royalties for related sales of the Licensed Products. Covelli

also knowingly directed W&P to falsely mark the products with the numbers of patents that did

not cover the product. Covelli also knowingly misrepresented that the Patents were valid and

enforceable and failed to inform W&P that the Patents had been fraudulently obtained and that

Covelli and his co-inventor, Simons, intentionally withheld information from the U.S.P.T.O.



                                                 4
           Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 5 of 82



during prosecution of the Patents in violation of the oaths signed by, and submitted to the

U.S.P.T.O., by Covelli and Simons.

       14.     The Parties executed three amendments to the Agreement (i.e., the First

Amendment executed February 8, 2016; the [Second] Amendment made March 10, 2016; and

the Third Amendment made August 18, 2017). During the term of the Agreement, Covelli

and/or Simons intentionally misrepresented to W&P the ownership of at least a portion of the

Patents.

       15.     “Know-How” is defined in the Agreement, as amended, to “have its usual and

accepted meaning such as, by way of example, but not of limitation, all factual knowledge,

proprietary information, trade secrets, procedures, processes, methods, designs, discoveries,

inventions, patent application, licenses, software and source code, programs, prototypes,

techniques, ideas, concepts, data, engineering, manufacturing information, techniques, ideas,

concepts, data, engineering, manufacturing information, specifications, diagrams, schematics, or

rights or works of authorship, that give to the one acquiring it an ability to study, test, produce,

formulate, manufacture or market the SOS Distress Light SOS A-1001 sold by Sirius or

variations thereof, which one otherwise would not have known how to study, test, produce,

formulate, manufacture or market in the same way.”

       16.     “Licensed Products” are defined in the Agreement, as amended, to include, inter

alia, “[a]ny product made, used, sold, imported or offered for sale that includes or is covered by

any of the Patents or Know How.”

       17.     “Patents” are as defined in the Agreement, as amended, and include, inter alia,

“(b) all current and future patents related to the SOS Distress Light SOS A-1001 sold by Sirius

or variations thereof that may be granted thereon [and] (c) any future patents and/or patent



                                                  5
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 6 of 82



applications owned by Sirius and covering one or more aspects of the SOS Distress Light SOS

A-1001 sold by Sirius as of December 30, 2015 or variations thereof.”

       18.     Because selling the Licensed Products would require substantial investment by

W&P in developing and marketing the product and developing the product-specific distribution

channels, the Agreement was intended to be renewed through the life of the Patents. The Third

Amendment states that the Agreement “will automatically renew” unless intentionally terminated

and only then, after a “mandated negotiation.”

       19.     W&P spent substantial resources in this development and marketing necessary to

manufacture and sell the Licensed Products.

       20.     Although the Agreement is written in terms of the model A-1001 light, the only

Licensed Product sold under the Agreement thus far has been the model C-1001 light.

       21.     The Agreement is currently in its second two-year term.

       22.     In the spring of 2019, the Parties began discussing a Fourth Amendment to the

Agreement.

       23.     During these discussions, Sirius asked W&P to license a new multi-color light

with another substantial upfront payment, as well as future ongoing royalties based on sales of

the multi-colored light, and the Parties agreed to address the new multi-color light after

negotiating the Fourth Amendment.

       24.     After productive negotiations in which the Parties agreed on all material terms of

the Fourth Amendment, Sirius refused to sign the Fourth Amendment unless W&P licensed the

new multi-color product from Sirius, which license included the additional substantial upfront

licensing fee, among other terms potentially onerous to W&P.




                                                 6
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 7 of 82



       25.      Despite W&P’s repeated requests, Sirius refused to provide W&P with pertinent

information pertaining to the new multi-color light or license arrangement that would be

sufficient for W&P to make an informed and responsible decision as to the viability of licensing

the new multi-color light or even the necessity of negotiating a new license for the multi-color-

light product since this light is a Licensed Product under the Agreement.

       26.      On June 26, 2019, Anthony Covelli, member and CEO of Sirius, sent a letter to

W&P declaring that it had chosen not to renew the Agreement (the “First Declaration of Intent to

End Agreement”). There was no mention by Sirius of any alleged breach of the Agreement by

W&P in the First Notice of Intent to End Agreement.

       27.      On July 26, 2019, Anthony Covelli, member and CEO of Sirius, wrote another

letter to Michael Flanagan, President and CEO of W&P, alleging that (a) W&P had breached the

Agreement and (b) the Agreement would terminate on August 25, 2019 (the “Second Declaration

of Intent to End Agreement”). The July 26, 2019 letter was the first time Covelli or Sirius had

told W&P that Covelli or Sirius considered W&P in breach of the Agreement.

                            Count I – Breach of Contract by Sirius

       28.      W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       29.      The Parties, for valuable consideration, entered into an Agreement on December

31, 2015 (with three subsequent amendments) to grant W&P “an exclusive license … in and to

the Know-How with respect to the Patents and the Trademarks to manufacture, distribute,

advertise, publicize, market and sell Licensed Products to consumers and retail entities” in return

for a substantial upfront payment and ongoing royalty payments by W&P to Sirius.




                                                 7
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 8 of 82



       30.     As set forth herein with reference to specific sections of the Agreement, Sirius has

breached numerous provisions of the Agreement, causing damage to W&P financially and non-

monetarily including, at a minimum, reputationally. Breaches have included, inter alia, that: (1)

Sirius failed to provide proper notice of breach with at least a 30-day cure period under and in

breach of Section 10; (2) Sirius sought to terminate the Agreement prior to any determination of

whether alleged breaches were cured, also under and in breach of Section 10; and (3) Sirius

failed under and in breach of Section 8c to “take diligent steps, including, but not limited to,

filing a lawsuit or injunction if necessary, to protect and defend Sirius’s rights to the Patents”

against potential infringement by Orion Safety Products, in the event that Orion’s products do in

fact infringe the Patents as Sirius has represented to W&P.

       Breach of Implied Covenant of Good Faith and Fair Dealing of the Agreement

       31.     Sirius has breached an implied covenant of good faith and fair dealing by

knowingly misrepresenting that the product to be licensed and sold pursuant to the Agreement,

the C-1001, was patented, in order to induce W&P to execute and perform the Agreement,

including W&P making payment of a substantial upfront fee and ongoing royalties for related

sales of the Licensed Products.

       32.     Sirius has breached an implied covenant of good faith and fair dealing by

knowingly misrepresenting that patents obtained, owned, and/or claimed to be owned by Sirius

were valid when, in fact, it knew that they were invalid due to fraud, inequitable conduct, and

violation of the duty to disclose material art to the USPTO.

       33.     Sirius has breached an implied covenant of good faith and fair dealing by

threatening to not renew the Agreement if W&P did not license a new, multi-colored light and

pay a significant upfront payment of $275,000 (in addition to the initial upfront payment of



                                                  8
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 9 of 82



$200,000 when the parties signed the Agreement effective December 31, 2015). Assuming

arguendo that Sirius’s claim is correct that the multi-color light is not a Licensed Product

covered under the Agreement, Sirius breached its duty of good faith and fair dealing regarding

the Agreement by improperly attempting to tie continuation of the existing Agreement to W&P’s

acceptance of the newly-proposed license agreement to the multi-colored light. Nothing in the

Agreement requires W&P to license new products as a condition to continuing to license the

existing products.

       34.     Conversely, assuming, as W&P does, that that the multi-color light is a Licensed

Product covered under the Agreement, Sirius breached its duty of good faith and fair dealing

regarding the Agreement by improperly attempting to tie continuation of the existing Agreement

to W&P’s acceptance of the newly-proposed, unnecessary, and exorbitant license agreement to

the multi-colored light, for which W&P already has a license under the Agreement. Beyond

improperly attempting to tie continuation of the Agreement to acceptance of the unnecessary

license, Sirius’s demand that W&P pay an extra exorbitant upfront fee to license the new multi-

color light is in breach of good faith and fair dealing, because the multi-colored light falls under

the definition of Licensed Products, is thus already part of W&P’s License, for which a previous

upfront fee already had been paid, and pursuant to which royalties on sales of the multi-colored

light would accrue on behalf of Sirius just as sales of the existing products do already.

       35.     Sirius has also breached an implied covenant of good faith and fair dealing by

fabricating the unsubstantiated claim that W&P breached the Agreement as a basis for its Second

Declaration of Intent to End Agreement. Sirius only made this claim after Sirius realized Sirius

had no legal justification for the First Declaration of Intent to End Agreement since the First

Declaration of Intent to End Agreement was sent to W&P only after and because W&P declined



                                                  9
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 10 of 82



to accept Sirius’s demands that W&P enter into a separate license agreement for the new multi-

color light and pay an enormous upfront fee, which was never discussed or contemplated when

the Agreement was executed in December 2015 and is not a valid basis for refusing to renew the

Agreement.

                                  Breach of Section 2 of the Agreement

       36.     Under Section 2a of the Agreement (listed as Section 3 in the First Amendment to

the Agreement, but still referred to as Section 2 within the amended section), W&P has the

exclusive right to “manufacture, distribute, advertise, publicize, market, sell, offer for sale and/or

import Licensed Products.” (“W&P’s Exclusive Rights”).

       37.     In breach of W&P’s Exclusive Rights under the Agreement, prior to August 25,

2019, Sirius undertook activities to manufacture the Licensed Products by Sirius having ordered

floats from one of W&P’s suppliers, Pan-U Industries Co. Ltd, for use in Sirius’s manufacturing

of the Licensed Products.

       38.     In further breach of W&P’s Exclusive Rights by Sirius in furtherance of Sirius’s

manufacturing activities, prior to August 25, 2019, Sirius contacted third parties, including but

not limited to W&P’s manufacturer of circuit boards for the Licensed Products, EMLinQ LLC

(“EMLinQ”), to manufacture components of the Licensed Products for Sirius, for use in Sirius’s

manufacturing of the Licensed Products and, without authorization from W&P, allowed

EMLinQ to charge the cost of the shipping for same to W&P.

       39.     In further breach of W&P’s Exclusive Rights by Sirius under the Agreement,

Sirius has been marketing Sirius-manufactured Licensed Products to at least one of W&P’s

customers, including a major marine retailer (hereinafter referred to as “Customer A”), in an

attempt to divert sales from W&P to Sirius and make direct sales to Customer A of Licensed



                                                  10
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 11 of 82



Products not purchased from W&P for resale. Customer A is representative of W&P’s

customers similarly impacted by Sirius’s and Covelli’s activities, which have put W&P’s

customers in the middle of the dispute with Sirius and Covelli, thereby damaging W&P’s

goodwill and reputation.

       40.     In further breach of W&P’s Exclusive Rights by Sirius under the Agreement, on

August 26, 2019, Sirius published a press release announcing, “the upcoming launch of its dual

color eVDSD model C-1002 device and the updated C-1003 model, both of which will be

manufactured and distributed exclusively by Sirius Signal.” The press release continues that

these models “are currently undergoing testing and certification.”

       41.     The C-1002 and C-1003 devices are Licensed Products in accordance with the

terms of the Agreement.

       42.     In further breach of W&P’s Exclusive Rights by Sirius under the Agreement,

Sirius is currently offering these new Sirius-manufactured products for sale. Moreover, Sirius is

disparaging the Licensed Products sold by W&P insofar as Sirius is marketing the new model C-

1003 as a replacement that “promises to be vastly more effective than the current white light

models” comprising the C-1001 sold by W&P, implying that the W&P product is outdated,

inferior, and less effective. Even if the Agreement is deemed to have an early termination date,

these statements affect the ability of W&P to sellout its inventory as per the terms of the

Agreement.

       43.     Section 2a of the Agreement also states that “Sirius shall in a timely manner make

available to W&P such materials as may be necessary or desirable for use in exercising W&P’s

rights hereunder.”




                                                 11
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 12 of 82



       44.     In breach of these express terms of Section 2a of the Agreement, in an attempt to

frustrate W&P’s ability to manufacture the products, Sirius has refused, and continues to refuse,

to provide manufacturing specifications for the Licensed Products to W&P, including, but not

limited to, circuit board design specifications, known as “Gerber” files, which are necessary to

manufacture the circuit boards.

                             Breach of Section 3 of the Agreement

       45.     Section 3 of the Agreement states, in part, that “[t]he parties agree to renew for

additional twenty-four (24) month periods thereafter … unless one party after a mandated

negotiation at the end of the prior term gives the other party sixty (60) days’ notice to terminate

the Agreement. In this way, the License could be for the life of the patents….”

       46.     The Agreement was amended in Section D of the Third Amendment to state that

the Agreement “will automatically renew” unless intentionally terminated by 60-days’ notice and

only then, after a “mandated negotiation.” Section 2 of the Third Amendment states that “prior

to renewal of a ‘Term’ in Section 3 under the Agreement, in order to terminate the ‘Initial Term’

or a ‘Renewal Term’, the ‘mandated negotiation’ prior to the termination must occur at least

sixty (60) days prior to the end of the ‘Term’, and each party must give the other party sixty (60)

days [sic] notice to terminate the ‘Term’ prior to the end of each ‘Term’, unless agreed by the

parties in writing.”

       47.     In breach of these express terms of the Agreement, Sirius violated Section 3 of the

Agreement by not performing the required “mandated negotiation” prior to declaring the

termination of the Agreement.




                                                 12
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 13 of 82



                             Breach of Section 5 of the Agreement

       48.     Section 5 of the Agreement states that “Sirius will not license to any party other

than W&P, to manufacture, sell or distribute any products that perform the same or a

substantially similar function as the Licensed Products.”

       49.     In breach of Sirius’s obligations under Section 5, Sirius negotiated with at least

one third party, Orion Safety Products (“Orion”), to license its patents to Orion.

       50.     In breach of Sirius’s obligations under Section 5, Sirius negotiated with at least

Orion to manufacture the new multi-colored light.

       51.     In breach of Sirius’s obligations under Section 5, Sirius gave at least Orion an

implied license to sell Licensed Products by not enforcing the patents against Orion or any other

infringing third party.

       52.     In breach of these express terms of the Agreement, Sirius has thus licensed rights

to manufacture and sell the Licensed Products to at least Orion and has not decreased the cost

paid by W&P to Sirius despite the fact that W&P now has a non-exclusive license to

manufacture and sell the Licensed Products.

                             Breach of Section 6 of the Agreement

       53.     Section 6 of the Agreement gives W&P a right of first offer to any new

technologies or products developed by Sirius that are not Licensed Products.

       54.     Section 6 of the Agreement states:

               Right of First Offer; Notice of Sale. If at any time during the Term and
               for a period of one (1) year thereafter, (i) Sirius shall desire to sell,
               transfer, assign or otherwise convey, whether in whole or in part, the
               Know-How related to the Licensed Products, or … (iii) Sirius shall
               desire to grant licenses for other technologies, patents, trademarks, or
               products that it may from time to time develop, Sirius agrees that it shall
               provide W&P with sufficient notice of any such sale or licensing
               opportunity to permit W&P to enter into discussions with Sirius


                                                 13
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 14 of 82



               concerning such opportunity and Sirius further agrees that it shall in
               good faith review any reasonably written offer by W&P concerning any
               such opportunity. The terms of this Section 7 [sic] shall survive the
               expiration or earlier termination of this Agreement.

       55.     Upon information and belief, Sirius negotiated with Orion prior to May 2018 to

make the multi-colored light, about a year before offering to W&P the opportunity to make the

multi-colored light. If for any reason the multi-colored light is not considered to be a Licensed

Product, then Sirius is in breach of the express terms of the Agreement, because Sirius negotiated

with at least Orion to license, implicitly or explicitly, the new, multi-colored light without first

offering such opportunity to W&P. Even when Sirius eventually did offer the new product to

W&P, Sirius did so without providing support for projected sales or other material information,

such as estimated manufacturing costs, which would be critical for W&P to make an informed

decision. Sirius then retracted the offer while refusing to provide the additional information,

thereby further depriving W&P of its right of first offer.

       56.     Upon information and belief, in breach of the express terms of the Agreement,

Sirius negotiated with at least Orion to license, implicitly or explicitly, certain Know How

without first offering such opportunities to W&P.

                             Breach of Section 8(c) of the Agreement

       57.     Section 8c of the Agreement obligates Sirius to take diligent steps to enforce the

Patents against third parties.

       58.     Section 8c of the Agreement states, in part:

               Defense of Patents and Trademarks. In the event either party becomes
               aware of any infringement by a third party of the Patents or Trademarks,
               Sirius shall, at its sole cost and discretion, take diligent steps, including,
               but not limited to, filing a lawsuit or injunction if necessary, to protect
               and defend Sirius’s rights to the Patents and trademarks.




                                                  14
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 15 of 82



       59.     Upon information and belief, at least Orion is selling a product that Sirius

indicates infringes at least one claim of one of the Patents.

       60.     Orion’s purported infringement of the Licensed Patents has been ongoing since on

or about May 2018.

       61.     W&P notified Sirius that such infringement has caused, and continues to cause,

financial harm to W&P.

       62.     W&P put Sirius on notice of the financial damage caused by Orion’s purported

infringement at least as early as October 2018. To the extent that Sirius was involved with Orion

commencing such purported infringement, Sirius was on notice of Orion’s purported

infringement since as early as Orion commenced the purported infringement before May 2018.

       63.     Upon information and belief, and in breach of the express terms of the

Agreement, Sirius has not “take[n] diligent steps, including, but not limited to, filing a lawsuit or

injunction if necessary,” or even sent a cease and desist letter to Orion or any other third party

demanding that they stop infringing the Licensed Patents.

       64.     In breach of the express terms of the Agreement, Sirius has not brought a lawsuit

against Orion or any other third party to prevent them from infringing the Licensed Patents.

       65.     One of the benefits of the Agreement obtained by W&P in exchange for

substantial royalty payments and a substantial upfront payment commensurate with an exclusive

right is the exclusive right to manufacture, distribute, advertise, publicize, market, and sell the

Licensed Products.

       66.     Section 2a of the Agreement states that “Sirius understands and agrees that the

representations and warranties set forth in this Section 2(a) are a material inducement to W&P

entering into this Agreement.”



                                                  15
           Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 16 of 82



         67.    W&P has been and will continue to be damaged financially, and be put at an

ongoing serious disadvantage financially, by Sirius not enforcing the Patents against third

parties, including Orion, due to lost sales to the infringing parties.

         68.    To the contrary, in clear breach of Sections 2a and 8c of the Agreement, Sirius is

actively encouraging at least Orion to infringe the Patents by attempting to license the Patents to

Orion.

         69.    Sirius’s failure to “take diligent steps … to protect and defend Sirius’s rights to

the Patents” to the clear disadvantage of W&P also breaches Sirius’s duty of good faith and fair

dealing.

                              Breach of Section 10 of the Agreement

         70.    Section 10 of the Agreement provides a minimum of a 30-day window to cure any

breach to the Agreement. The minimum window to cure is 30 days, except in the case that the

breach “is not capable of reasonably being cured within thirty (30) days.” In such instance, the

time for cure “shall be extended as reasonably necessary provided the defaulting party

commences to cure such default within thirty (30) days and diligently prosecutes the cure to

completion.” Likewise, nowhere does the Agreement provide Sirius with the right to unilaterally

terminate either: (1) based on Sirius’s unilateral perception that an alleged breach is “incapable

of being cured;” or (2) before at least 30 days of notice have passed and the alleged breach has

not been cured or corrected or begun to be cured or corrected.

         71.    In the Second Declaration of Intent to End Agreement, Sirius stated that W&P

allegedly had breached of the Agreement by selling to a distributor in Finland the Licensed

Products with a red light that does not conform to U.S. Coast Guard standards and by labeling

these products with the same product number as those sold with a white light that does conform



                                                  16
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 17 of 82



to U.S. Coast Guard standards, despite the fact that Sirius, after extensive communications with

W&P, approved the sale of this exact light to the Finish distributor.

       72.     In the Second Declaration of Intent to End Agreement, Sirius first instructed

W&P, in three enumerated commands, to “Take all steps necessary” to cure specified aspects of

the alleged breach. Immediately thereafter, Sirius illogically, and in contradiction to the three

enumerated commands, asserted that “[b]y their very nature, these breaches of the agreement are

incapable of being cured, much less cured within 30 days or within a reasonable time period.”

Sirius’s own enumerated commands set forth how Sirius would propose to cure the alleged

breaches, directly undermining and contradicting Sirius’s claim that such “breaches of the

agreement are incapable of being cured,” clearly demonstrating, inter alia, Sirius’s lack of good

faith, in breach of Sirius’s duty of good faith and fair dealing, and Sirius’s breach of the cure

provisions of Section 10. Sirius’s assertion of the unilateral discretion to deem an alleged breach

to be “incapable of being cured” is itself a breach of the Agreement, as is Sirius’s assertion that

Sirius unilaterally may terminate the Agreement based on Sirius’s perception of an alleged

breach being “incapable of being cured.”

       73.     In addition to Sirius’s breach of the Section 10 cure provisions, Sirius also

fabricated the breach allegations by basing the unsupported allegations on illusory references to

aspects of the Agreement. In contradiction to Sirius’s breach allegations, there is no express

provision in the Agreement or in any other documentation that the Licensed Products are

required to have a white light or to conform to U.S. Coast Guard standards.

       74.     There also is no requirement in any of the Patents that the products described

therein must have a white light or conform to U.S. Coast Guard standards.




                                                 17
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 18 of 82



       75.      Furthermore, Sirius approved the Finnish Light prior to the shipment of the

Finnish Light to Finland.

       76.      Nevertheless, although not in breach of the Agreement, in a sign of good faith,

W&P submitted a plan to Sirius to address Sirius’s concerns within the thirty-day cure period.

       77.      In breach of the express terms of Section 10 of the Agreement, through the

Second Declaration of Intent to End Agreement and by way of filing the Complaint, Sirius is

attempting to terminate the Agreement early, even though W&P had cured, or had commenced to

cure, any alleged breach within 30 days of notification, and even though the breach allegations

are not supported by any express terms of the Agreement, as no express terms of the Agreement

were breached.

       78.      W&P has complied with its obligations under the Agreement. Nonetheless, Sirius

has interfered with W&P’s sales of the Finnish Light and W&P’s relationships with W&P’s

customers purchasing the Finnish Light.

       79.      Sirius’s breach of contract has damaged or will damage W&P financially in an

amount exceeding $75,000 and non-monetarily due to injury to its reputation and goodwill.

                            Count II – Unfair Competition by Sirius

       80.      W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       EMLinQ

       81.      EMLinQ is a circuit board manufacturer, from which W&P repeatedly has

obtained circuits boards for use in the Licensed Products, and with which W&P has had an

exclusive ongoing customer-supplier business relationship for nearly four years. On July 16,




                                                18
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 19 of 82



2019, W&P sent a purchase order to EMLinQ for 5,000 circuit boards for use in W&P

manufacturing the Licensed Products of the Agreement with Sirius.

       82.     On July 29, 2019, EMLinQ informed W&P that EMLinQ had a call with Sirius

regarding the purchase order.

       83.     In furtherance of Sirius’s activities to manufacture the License Products, and in

breach of W&P’s Exclusive Rights under the Agreement, Sirius placed an order with EMLinQ

for the same components that W&P had ordered from EMLinQ.

       84.     On July 29, 2019, EMLinQ informed W&P that EMLinQ was “unable” (or

implicitly unwilling) to fulfill the W&P order, because of the influence exerted on EMLinQ by

Sirius and Covelli.

       85.     Upon information and belief, the CEO of Sirius, Anthony Covelli, is a close

acquaintance of a representative of EMLinQ, and Mr. Covelli conspired with the EMLinQ

representative and exerted inappropriate influence on EMLinQ to interfere with W&P’s order for

circuit boards for the Licensed Products. Upon information and belief, Mr. Covelli and Sirius

committed unfair competition inasmuch as: (1) they made to EMLinQ statements that were

literally false and/or likely to mislead, confuse or deceive regarding W&P’s rights to

manufacture the Licensed Products; and (2) Mr. Covelli’s and Sirius’s statements caused

commercial injury to W&P by harming W&P’s ability to manufacture, and therefore sell, the

Licensed Products, including introducing inappropriate competition from Sirius in breach of

W&P’s Exclusive Rights under the Agreement.

       86.     Because of Mr. Covelli’s false statements and inappropriate influence on

EMLinQ, EMLinQ permanently stopped supplying the circuit boards to W&P. Separately,

Sirius placed orders with EMLinQ for the same or similar circuit boards for use in Sirius’s



                                                19
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 20 of 82



manufacturing of the Licensed Products, in breach of W&P’s Exclusive Rights under the

Agreement, which potentially tied up EMLinQ’s supply capacity, interfered with W&P’s

business relations with EMLinQ, and frustrated W&P’s ability to manufacture the Licensed

Products.

        87.    Without the circuit boards, W&P was unable to manufacture and sell the Licensed

Products because it could not procure the circuit boards, and Sirius and Covelli further refused to

provide to W&P the necessary information to allow another manufacturer to manufacture the

boards for W&P in an additional attempt to frustrate W&P’s ability to sell and manufacture the

Licensed Products during a time period in which neither Party disputes that the Agreement was

in effect.

        Customer A

        88.    W&P has been selling the Licensed Products to Customer A since around 2015.

W&P has had business and contractual relations with Customer A since at least 2015, and W&P

reasonably has an expectation of ongoing prospective business and contractual relations with

Customer A. Customer A is representative of W&P’s customers similarly impacted by Sirius’s

and Covelli’s activities, which have put W&P’s customers in the middle of the dispute with

Sirius and Covelli.

        89.    Prior to August 25, 2019, Sirius falsely informed Customer A that Customer A

would no longer be able to obtain the Licensed Products from W&P, and that Customer A would

need to buy from Sirius the Licensed Products manufactured by Sirius.

        90.    Sirius’s assertion to Customer A is untrue. Sirius’s untrue comments to Customer

A constitute fraud, deceit, trickery, bad faith, and/or unfair methods. Upon information and

belief, Mr. Covelli and Sirius committed unfair competition inasmuch as: (1) they made to



                                                20
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 21 of 82



Customer A statements that were literally false and/or likely to mislead, confuse or deceive

regarding W&P’s rights to manufacture and/or sell the Licensed Products; and (2) Mr. Covelli’s

and Sirius’s statements caused commercial injury to W&P by harming W&P’s ability to

manufacture and/or sell, the Licensed Products, including introducing inappropriate competition

from Sirius in breach of W&P’s Exclusive Rights under the Agreement.

       91.     Section 11 of the Agreement states that: “Upon the termination or expiration of

this Agreement for whatever reason, W&P … shall be able to continue to sell, on a non-

exclusive basis, existing Licensed Products [in] inventory….”

       92.     Sirius’s actions caused at least Customer A to stop buying the Licensed Products

from W&P, causing W&P to lose existing and future sales to Customer A of the Licensed

Product. Customer A has indicated to W&P that while Sirius disputes that W&P has the right to

manufacture and sell the Licensed Products, Customer A will not buy the Licensed Products

from W&P or anyone. In addition, Sirius’s filing of this lawsuit has interfered further with

W&P’s ability to manufacture and sell the Licensed Products even during the remainder of the

existing term as some customers have refused to buy the Licensed Product until the litigation is

resolved.

       93.     Due to Sirius’s untrue communications to at least Customer A and Customer A’s

reliance thereon, W&P’s ability to sell the Licensed Products to at least Customer A has been

impaired.

       94.     Also due to Sirius’s untrue communications to at least Customer A and Customer

A’s reliance thereon, W&P’s ability to sell other products to at least Customer A has been

jeopardized, because the inappropriate uncertainty caused by Sirius’s untrue communications has

undermined at least Customer A’s faith in W&P as a supplier.



                                                21
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 22 of 82



       95.      Also due to Sirius’s untrue communications to at least Customer A and Customer

A’s reliance thereon, W&P’s reputation in the perspective of at least Customer A has been

damaged, because Sirius’s untrue communications have undermined at least Customer A’s faith

in W&P in general.

       96.      Through the actions set forth above, Sirius has damaged, impaired, or jeopardized

W&P’s business through fraud, deceit, trickery, bad faith, and/or unfair methods.

      Count III – Tortious Interference with Business Relations/Expectancy by Sirius

       97.      W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       98.      The acts of Sirius described above with respect to EMLinQ were performed

intentionally and were reasonably calculated to cause damages to W&P’s business. W&P has

had ongoing business relations with EMLinQ, and but for Sirius’s interference, W&P has had a

reasonable probability of ongoing and future business opportunities with EMLinQ.

       99.      The acts of Sirius described above with respect to EMLinQ were done with the

unlawful purpose to cause damage and loss to W&P, without right or justifiable cause.

       100.     W&P has been damaged financially and reputationally from the acts of Sirius

described above with respect to EMLinQ.

       101.     The acts of Sirius described above with respect to Customer A were performed

intentionally and were reasonably calculated to cause damages to W&P’s business. W&P has

had ongoing business relations with Customer A, and but for Sirius’s interference, W&P has had

a reasonable probability of ongoing and future business opportunities with Customer A.

       102.     The acts of Sirius described above with respect to Customer A were done with the

unlawful purpose to cause damage and loss, without right or justifiable cause.



                                                22
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 23 of 82



        103.    W&P has been damaged financially and reputationally from the acts of Sirius

described above with respect to Customer A.

        104.    Sirius’s actions with respect to EMLinQ and Customer A were wrongful or

unlawful, because they frustrated W&P’s ability to perform W&P’s Exclusive Rights under, and

obtain the benefit of, the Agreement, and they breached an implied covenant of good faith and

fair dealing.

        105.    Sirius’s actions with respect to Customer A were additionally wrongful or

unlawful because they breached Section 2 of the Agreement by (1) Sirius violating W&P’s

exclusive license to advertise, publicize, market or sell the Licensed Products to Customer A,

and by (2) Sirius attempting to advertise, publicize, market or sell to Customer A Licensed

Products not purchased from W&P for resale.

        106.    Sirius’s actions intentionally have interfered tortiously with W&P’s business and

contractual relations with EMLinQ and Customer A. Sirius’s actions intentionally have

interfered tortiously with W&P’s prospective business advantage with at least Customer A.

Namely, Sirius’s actions have proximately caused W&P’s ability to manufacture and sell the

Licensed Products to decrease, and have damaged W&P at least in terms of lost current and

future sales, decreased product turnover, and associated decreased profits. As a result of Sirius’s

tortious interference, W&P has been damaged financially and reputationally in W&P’s existing

and prospective business relationships with at least EMLinQ, and Customer A.

        107.    Sirius committed tortious interference with W&P’s business relations inasmuch as

(1) W&P had beneficial business relations with at least Customer A and EMLinQ, (2) Sirius

knew of W&P’s beneficial business relations, (3) Sirius intended to impair or cause a detriment

to W&P’s business relations, (4) Sirius lacked any privilege to impair or cause a detriment to



                                                23
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 24 of 82



W&P’s business relations, (5) Sirius impaired or caused a detriment to W&P’s business

relations, and (6) Sirius’s actions caused damage to W&P.

                             Count IV – Civil Conspiracy by Sirius

       108.     W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       109.     Upon information and belief, Sirius Signal, L.L.C. was formed by Anthony W.

Covelli and Robert B. Simons, Jr. (“Simons”), in California on March 05, 2015, and identified as

entity 201506810315.

       110.     Upon information and belief, no legal entity possibly associated with Sirius is

known to have existed prior the formation of Sirius Signal, L.L.C. on March 05, 2015.

       111.     Upon information and belief, Sirius Signal, L.L.C. has as members, inter alia,

Covelli and Simons, who are the co-inventors listed on Patents covered in the Agreement

executed by Covelli on behalf of Sirius Signal, L.L.C.

       112.     Upon information and belief, co-inventors Covelli and Simons claim to have

created the initial devices and initial technology associated with the Patents and patent

applications, the earliest of which was filed June 6, 2014, at least nine months before the

formation of Sirius Signal, L.L.C. as a legal entity on March 5, 2015.

       113.     Upon information and belief, co-inventors Covelli and Simons initially owned the

Patents and patent applications by act of law upon filing of the associated patent applications, in

the absence of any written assignment assigning ownership thereof to a third party.

       114.     Upon information and belief, co-inventors Covelli and Simons executed on April

06, 2016, and recorded with the United States Patent and Trademark Office (“U.S.P.T.O.”) on

June 11, 2018, a written assignment purporting to assign U.S. Patent 10227114 to “Sirius Signal



                                                 24
           Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 25 of 82



Co.” of 1042 North El Camino Real, Suite B-200, Encinitas, CA 92024. U.S. Patent 10227114

is based on U.S. Patent Application 16004987 filed on June 11, 2018.

       115.     Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the U.S.P.T.O. on April 11, 2016, a written assignment purporting to

assign U.S. Patent 9682754 to “Sirius Signal Co.” of 1254 Scott Street, San Diego, CA 92106.

U.S. Patent 9682754 is based on U.S. Patent Application 15095727 filed on April 11, 2016.

       116.     Upon information and belief, co-inventors Covelli and Simons, executed on

February 25, 2016, and recorded with the U.S.P.T.O. on March 7, 2016, a written assignment

purporting to assign U.S. Patent D784175 to “Sirius Signal Co.” and identified in the U.S.P.T.O.

Assignment Records as “Asirius Signal Co.” of 1254 Scott Street, San Diego, CA 92106. U.S.

Patent D784175 is based on U.S. Patent Application 29557241 filed on March 7, 2016.

       117.     Upon information and belief, co-inventors Covelli and Simons, executed on

February 25, 2016, and recorded with the U.S.P.T.O. on March 2, 2017, a written assignment

purporting to assign U.S. Patent D811920 to “Sirius Signal Co.” of 1254 Scott Street, San Diego,

CA 92106. U.S. Patent D811920 is based on U.S. Patent Application 29595834 filed on March

2, 2017.

       118.     Upon information and belief, co-inventors Covelli and Simons, executed on

January 05, 2019, and recorded with the U.S.P.T.O. on January 24, 2019, a written assignment

purporting to assign U.S. Patent D844477 to “Sirius Signal, LLC” of 1042 North El Camino

Real, Suite B-200, Encinitas, CA 92024. U.S. Patent D844477 is based on U.S. Patent

Application 29638591 filed on February 28, 2018.

       119.     Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the U.S.P.T.O. on June 15, 2017, a written assignment purporting to



                                               25
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 26 of 82



assign U.S. Patent Application 15624033, published as U.S. Patent Publication 20170349248, to

“Sirius Signal Co.” of 1254 Scott Street, San Diego, CA 92106. U.S. Patent Application

15624033 was filed on June 15, 2017.

        120.   Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the U.S.P.T.O. on January 11, 2019, a written assignment purporting

to assign U.S. Patent Application 16245947, published as U.S. Patent Publication 20190161149,

to “Sirius Signal Co.” and identified in the U.S.P.T.O. Assignment Records as “Sirius Signal,

LLC” of 1042 North El Camino Real, Suite B-200, Encinitas, CA 92024. U.S. Patent

Application 16245947 was filed on January 11, 2019.

        121.   Under California Code of Regulations (CCR) section 21001(d)(1)(B)&(G), the

unitary business entity identifiers “Co.” and “Company” apply only to corporations, and not to

limited liability companies, in the absence of the words or abbreviations for “limited” and

“liability.”

        122.   Upon information, belief, and a diligent search, “Sirius Signal Co.” does not exist

as a legal entity in California or elsewhere.

        123.   Upon information, belief, and a diligent search, “Sirius Signal, Inc.” does not

exist as a legal entity in California or elsewhere.

        124.   Upon information and belief, the patent assignments purporting to assign patents

and patent applications to “Sirius Signal Co.” are legal nullities and void, because “Sirius Signal

Co.” does not exist, either as a legal entity or as an assignee, and thus cannot own the purported

assigned patents and patent applications. Therefore, co-inventors Covelli and Simons retained

their ownership of the assets purportedly assigned to “Sirius Signal Co.” and remain the owners

of those assets.



                                                  26
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 27 of 82



       125.    Upon information and belief, Sirius Signal, L.L.C. does not own any of the assets

purportedly assigned to “Sirius Signal Co.” that remain owned by co-inventors Anthony W.

Covelli and Robert B. Simons, Jr.

       126.    Upon information and belief, co-inventors Anthony W. Covelli and Robert B.

Simons, Jr., know that “Sirius Signal Co.” does not exist.

       127.    Upon information and belief, Sirius Signal, L.L.C., as a legal entity, knows that

“Sirius Signal Co.” does not exist, at least by virtue of Covelli, CEO of Sirius Signal, L.L.C.,

knowing that “Sirius Signal Co.” does not exist.

       128.    Upon information and belief, Covelli and Simons personally knew that Sirius did

not own at least a portion of the Patents covered in the Agreement during the term of the

Agreement and intentionally misrepresented to W&P that Sirius owned all of the Patents.

   129.        Upon information and belief, Covelli personally and intentionally misrepresented

to W&P that the product to be licensed and sold pursuant to the Agreement, the C-1001, was

patented.

   130.        Upon information and belief, Covelli personally and intentionally misrepresented

to W&P that it should falsely mark the products with the numbers of patents that did not cover

the product.

   131.        Upon information and belief, Covelli personally and intentionally misrepresented

to W&P that patents obtained, owned, and/or claimed to be owned by Sirius were valid when, in

fact, he knew that they were invalid due to fraud, inequitable conduct, and violation of the duty

to disclose material art to the USPTO.

   132.        Upon information and belief, co-inventors Covelli and Simons were both aware of

the duty to provide all relevant material art to the USPTO, and both inventors signed a



                                                 27
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 28 of 82



declaration that they would do so, and in violation of that declaration, both inventors

intentionally failed to disclose at least U.S. Patent No. 6,168,288 to the U.S.P.T.O.

   133.        In executing the Agreement, W&P detrimentally relied on Mr. Covelli’s personal

misrepresentation of these material facts relating to the ownership, scope, and validity of the

Patents. In performing under the Agreement, W&P’s detrimental reliance on Mr. Covelli’s

personal material misrepresentations caused W&P to incur monetary damage by paying a

substantial upfront fee and ongoing royalties to license from Sirius the Patents that are invalid,

do not cover the distributed product, and a portion of which are not owned by Sirius.

   134.        Upon information and belief, Sirius knew that Sirius did not own at least a portion

of the Patents covered in the Agreement during the term of the Agreement and intentionally

misrepresented to W&P that Sirius owned all of the Patents.

   135.        Upon information and belief, Sirius knew and intentionally misrepresented to

W&P that the product to be licensed and sold pursuant to the Agreement, the C-1001, was

patented.

   136.        Upon information and belief, Sirius knew and intentionally misrepresented to

W&P that it should falsely mark the products with the numbers of patents that did not cover the

product.

   137.        Upon information and belief, Sirius knew and intentionally misrepresented to

W&P that patents obtained, owned, and/or claimed to be owned by Sirius were valid when, in

fact, it knew that they were invalid due to fraud, inequitable conduct, and violation of the duty to

disclose material art to the USPTO.

   138.        Upon information and belief, co-inventors Sirius was aware of the duty to provide

all relevant material art to the USPTO, and was aware that both inventors intentionally failed to



                                                 28
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 29 of 82



disclose at least U.S. Patent No. 6,168,288 to the U.S.P.T.O.

   139.         In executing the Agreement, W&P detrimentally relied on Sirius’s

misrepresentation of these material facts relating to the ownership, scope, and validity of the

Patents. In performing under the Agreement, W&P’s detrimental reliance on Sirius’s material

misrepresentations caused W&P to incur monetary damage by paying a substantial upfront fee

and ongoing royalties to license from Sirius the Patents that are invalid, do not cover the

distributed product, and at least a portion of which are not owned by Sirius.

   140.         Upon information and belief, Sirius committed the tort of civil conspiracy with

Covelli, Simons, and potentially others by: (1) combining or agreeing with a common purpose to

commit an unlawful act or do an otherwise lawful act by unlawful means, through the purported

licensing to W&P of the Patents not actually owned by Sirius, the purported licensing of patents

that do not cover the product to be distributed in accordance with the Agreement, and the

licensing of invalid patents procured by fraud; (2) committing the overt act in furtherance of the

common purpose, through the misrepresentation to W&P of the ownership, validity, and scope of

the Patents, the purported licensing to W&P of the Patents in the Agreement, and the

withholding of material art from the U.S.P.T.O. to achieve the purpose of issuance of the

fraudulent patents; and (3) causing W&P to incur actual damages, including monetary damages

of the substantial upfront fee and ongoing royalties to license from Sirius the Patents that were

obtained fraudulently, do not cover the scope of the distributed product, and at least a portion of

which are not actually owned by Sirius.

                                   Count V – Fraud by Sirius

   141.         W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.



                                                 29
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 30 of 82



   142.        Upon information and belief, Sirius knew that Sirius did not own at least a portion

of the Patents covered in the Agreement during the term of the Agreement and intentionally

misrepresented to W&P that Sirius owned all of the Patents.

   143.        Upon information and belief, Sirius knew and intentionally misrepresented to

W&P that the product to be licensed and sold pursuant to the Agreement, the C-1001, was

patented.

   144.        Upon information and belief, Sirius knew and intentionally misrepresented to

W&P that it should falsely mark the products with the numbers of patents that did not cover the

product.

   145.        Upon information and belief, Sirius knew and intentionally misrepresented to

W&P that patents obtained, owned, and/or claimed to be owned by Sirius were valid when, in

fact, he knew that they were invalid due to fraud, inequitable conduct, and violation of the duty

to disclose material art to the USPTO.

   146.        Upon information and belief, co-inventors Covelli and Simons were both aware of

the duty to provide all relevant material art to the USPTO, and both inventors signed a

declaration that they would do so, and in violation of that declaration, both inventors

intentionally failed to disclose at least U.S. Patent No. 6,168,288 to the U.S.P.T.O.

   147.        In executing the Agreement, W&P reasonably and detrimentally relied on Sirius’s

intentional misrepresentation of these material facts relating to the scope, validity, and ownership

of the Patents. In performing under the Agreement, W&P’s detrimental reliance on Sirius’s

material misrepresentations caused W&P to incur monetary damage by paying a substantial

upfront fee and ongoing royalties to license from Sirius the Patents that are invalid, do not cover




                                                30
           Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 31 of 82



the product distributed under the Agreement, and a portion of which are not actually owned by

Sirius.

    148.        Upon information and belief, Sirius committed the tort of fraud, fraudulent

inducement, and/or fraudulent misrepresentation, by: (1) intentionally misrepresenting to W&P

the validy, scope, and ownership of the Patents in the Agreement; (2) knowing that

misrepresentation was untrue; (3) intending to cause W&P to believe the misrepresentation; (4)

leading to W&P to reasonably rely on the misrepresentation in W&P executing the Agreement

and purportedly licensing the invalid Patents, some of which were not actually owned by Sirius;

and (5) causing W&P to incur actual damages, including monetary damages of the substantial

upfront fee and ongoing royalties to license from Sirius the Patents that are invalid, do not cover

the product distributed under the Agreement, and a portion of which are not owned by Sirius.

    149.        Upon information and belief, Sirius led W&P to believe that the product being

sold by Sirius during the negotiations of the Agreement (i.e., model C-1001), was a product

covered under the Patents and that the Patents were owned by Sirius. In particular, Sirius led

W&P to believe that Sirius’s product was covered by U.S. Patent D720247 and U.S. Patent

6168288, when in fact that was not true. The design patent D720247 bears little resemblance to

Sirius’s product, the model C-1001 later sold by W&P. Indeed, Sirius tacitly acknowledged this

lack of resemblance by later filing a new design patent application that issued as U.S. Patent

D784175, which does resemble Sirius’s product C-1001. Similarly, at the time that Sirius made

the misrepresentation to W&P regarding U.S. Patent 6168288, U.S. Patent 6168288 did not

cover anything because it had expired on January 28, 2013, for failure to pay maintenance fees,

so U.S. Patent 6168288 should not have been mentioned on the product packaging. Moreover,




                                                31
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 32 of 82



neither Sirius nor Covelli owned U.S. Patent 6168288 at the time and it wasn’t included in the

Agreement.

   150.         Upon information and belief, Sirius committed the tort of fraud, fraudulent

inducement, and/or fraudulent misrepresentation, by: (1) intentionally misrepresenting to W&P

the validity and patent coverage of Sirius’s products to be sold by W&P under the Agreement,

and the ownership and inclusion of such in the Patents identified in the Agreement; (2) knowing

that misrepresentation was untrue; (3) intending to cause W&P to believe the misrepresentation;

(4) leading to W&P to reasonably rely on the misrepresentation in W&P executing the

Agreement and purportedly licensing the Patents not actually owned by Sirius; and (5) causing

W&P to incur actual damages, including monetary damages of the substantial upfront fee and

ongoing royalties to license from Sirius the Patents that actually are not owned by Sirius.

                           Count VI – Promissory Estoppel by Sirius

   151.         W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

   152.         Sirius is liable to W&P for equitable remedies under the doctrine of promissory

estoppel, because: (1) during negotiations of Agreement with W&P, (2) Sirius represented and

promised that Sirius would be able to grant, and would grant, to W&P an exclusive license to the

Patents under the Agreement; (3) W&P relied on Sirius’s representations and promises in

executing the Agreement and performing under the Agreement; (4) W&P’s reliance was to

W&P’s detriment, including payments of the substantial upfront fee and ongoing royalties; (5)

Sirius failed to uphold the representations and promises by failing to own valid Patents having

the necessary scope to cover the product distributed in accordance with the Agreement during the

term of the Agreement, not being able to grant, and therefore not granting, W&P the promised



                                                32
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 33 of 82



exclusive license to the Patents; and (6) it would be unfair, inequitable, and/or unconscionable

for Sirius to retain the benefits of the Agreement in view of Sirius’s failures to uphold the

representations and promises.

   153.         Equitable remedies that the Court may award W&P include, but are not limited to,

voiding the Agreement, modifying the Agreement, disgorging from Sirius and returning to W&P

the substantial upfront fee paid for the exclusive license to the Patents, and disgorging from

Sirius and returning to W&P the royalties paid by W&P for sales of the Licensed Products

covered under the exclusive license to the Patents.

                             Count VII – Unjust Enrichment by Sirius

   154.         W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

   155.         Sirius is liable to W&P for equitable remedies under the doctrine of unjust

enrichment, because: (1) Sirius executed the Agreement with W&P, in which Sirius represented

to own valid Patents having a scope that covered the product to be distributed in accordance with

the Agreement and purported to grant to W&P an exclusive license to the Patents, in exchange

for a substantial upfront fee and ongoing royalties on sale of the Licensed Products; (2) Sirius

was unjustly enriched by the receipt from W&P of the substantial upfront fee and ongoing

royalties on sale of the Licensed Products, because upon execution of the Agreement and since,

Sirius did not own valid Patents having a scope that covered the product to be distributed in

accordance with the Agreement and was not able to grant to W&P the exclusive license required

under the Agreement in exchange for the substantial upfront fee and ongoing royalties on sale of

the Licensed Products paid by W&P; and (3) it would be unfair, inequitable, and/or

unconscionable for Sirius to benefit from the Agreement at the expense of, and detriment to



                                                 33
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 34 of 82



W&P, which did not receive the bargained-for benefit of the exclusive license under the

Agreement.

   156.          Equitable remedies that the Court may award W&P include, but are not limited to,

voiding the Agreement, modifying the Agreement, disgorging from Sirius and returning to W&P

the substantial upfront fee paid for the exclusive license to the Patents, and disgorging from

Sirius and returning to W&P the royalties paid by W&P for sales of the Licensed Products

covered under the exclusive license to the Patents.

                Count VIII - Declaratory Judgment of Unenforceability of the Patents
                               Due to Inequitable Conduct by Sirius

   157.          W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

   158.          Every patent applicant, inventor, and person or entity associated with the filing or

prosecution of a U.S. patent application before the U.S.P.T.O. (“application participants”) has a

statutory duty of disclosure and duty of candor and good faith in prosecuting said patent

application. Federal Regulation 37 CFR §1.56 states, “Each individual associated with the filing

and prosecution of a patent application has a duty of candor and good faith in dealing with the

Office, which includes a duty to disclose to the Office all information known to that individual to

be material to patentability as defined in this section. The duty to disclose information exists with

respect to each pending claim until the claim is cancelled or withdrawn from consideration, or

the application becomes abandoned.”

   159.          Accordingly, said application participants are required to disclose to the

U.S.P.T.O. any material, non-cumulative prior art reference that is known to the application

participant and is relevant to the patentability of a claim of a pending patent application in which

the application participant is participating.


                                                  34
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 35 of 82



   160.        Failure to disclose a known, material, non-cumulative prior art reference that

“compels a conclusion that a claim is unpatentable” (37 CFR §1.56(b)) may be interpreted as a

knowing and intentional failure to disclose with the intent to deceive the U.S.P.T.O. where the

evidence shows that individual associated with the application suspected that the reference might

render a claim unpatentable, but chose to not disclose the reference nonetheless.

   161.        As the Court of Appeals for the Federal Circuit stated in Therasense, Inc. v.

Becton, Dickinson and Company, 649 F.3d 1276 (Fed. Cir. 2011) (en banc), “Inequitable

conduct is an equitable defense to patent infringement that, if proved, bars enforcement of a

patent,” making the entire patent unenforceable against anyone. “Direct evidence of intent [to

deceive] is not, however, required,” the Federal Circuit’s decision reads. “A court may infer

intent from circumstantial evidence.”

   162.        Upon information and belief, Covelli, the CEO of Sirius and the co-inventor of

the Patents under the Agreement, knew, and therefore Sirius knew, at least as early as December

18, 2015, of U.S. Patent 6,168,288 assigned to Tektite Industries, Inc.

   163.        Upon information and belief, Covelli knew, and therefore Sirius knew, at least as

early as December 18, 2015, that U.S. Patent 6,168,288 was material to the patentability of the

model C-1001 Licensed Product.

   164.        Upon information and belief, Covelli believed, and therefore Sirius believed, at

least as early as December 18, 2015, that U.S. Patent 6,168,288 was relevant to the model C-

1001 Licensed Product.

   165.        Upon information and belief, Covelli informed, and therefore Sirius informed,

W&P’s former President, Peter Trogdon, in writing on December 18, 2015, prior to execution of

the Agreement, that U.S. Patent 6,168,288 was relevant to, or covered, the model C-1001.



                                                35
           Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 36 of 82



    166.        Upon information and belief, neither Covelli nor Sirius informed Trogdon or

W&P prior to execution of the Agreement that neither Covelli nor Sirius owned U.S. Patent

6,168,288.

    167.        Upon information and belief, neither Covelli nor Sirius informed Trogdon or

W&P after execution of the Agreement that neither Covelli nor Sirius owned U.S. Patent

6,168,288.

    168.        Upon information and belief, neither Covelli nor Sirius ever informed Trogdon or

W&P that U.S. Patent 6,168,288 had expired January 02, 2013, for non-payment of maintenance

fees.

    169.        Upon information and belief, Covelli and Sirius included, at least as early as

December 18, 2015, U.S. Patent 6,168,288 on the product labeling for the model C-1001 to mark

the product as patented, even though neither Covelli nor Sirius owned U.S. Patent 6,168,288 and

it had expired January 02, 2013, for non-payment of maintenance fees.

    170.        Upon information and belief, neither Covelli nor Sirius disclosed U.S. Patent

6,168,288 to the U.S.P.T.O. during the prosecution of any of patent applications on which

Covelli is listed as an inventor and were directed to the Licensed Products, including model C-

1001.

    171.        Upon information and belief, Covelli and Sirius, with the intent to deceive,

intentionally withheld and intentionally failed to disclose U.S. Patent 6,168,288 to the

U.S.P.T.O. during the prosecution of any of patent applications on which Covelli is listed as an

inventor and were directed to the Licensed Products, including model C-1001.

    172.        Upon information and belief, Sirius and Covelli committed inequitable conduct

and/or fraud on the U.S.P.T.O. in and during prosecution of at least one of the patent applications



                                                 36
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 37 of 82



associated with the Patents, by: (1) knowing of at least one material, non-cumulative prior art

reference, (2) failing to disclose the reference to the U.S.P.T.O. during prosecution of said patent

application, and (3) breaching the duty of disclosure and the duty of candor and good faith

during prosecution of said patent application by said failure to disclose involving a material

misstatement or omission with intent to deceive. As a consequence of Sirius’s aforementioned

inequitable conduct and/or fraud on the U.S.P.T.O., said patent application and any resulting

patent issued therefrom are unenforceable.

   173.          Unenforceability of a patent due to inequitable conduct is a complete affirmative

defense to any allegation of infringement of a patent held to be unenforceable. See Therasense,

Inc. v. Becton, Dickinson and Company, 649 F.3d 1276 (Fed. Cir. 2011) (en banc).

   174.          W&P requests a declaration that said patent application and any resulting patent

issued therefrom, in which Covelli and Sirius intentionally failed to disclose U.S. Patent

6,168,288, are unenforceable, and that W&P therefore cannot infringe any of the patents or

patent applications held to be unenforceable, because such patents or patent applications are

unenforceable.

          Count IX – Declaratory Judgment of Invalidity of the Patents held by Sirius

   175.          W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

   176.          Upon information and belief, Covelli knew, and therefore Sirius knew, at least as

early as December 18, 2015, that U.S. Patent 6,168,288 was material to the patentability of the

model C-1001 Licensed Product.

   177.          Upon information and belief, neither Covelli nor Sirius disclosed U.S. Patent

6,168,288 to the U.S.P.T.O. during the prosecution of any of patent applications on which



                                                 37
           Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 38 of 82



Covelli is listed as an inventor and were directed to the Licensed Products, including model C-

1001.

    178.        W&P requests a declaration that said patent application and any resulting patent

issued therefrom, in which Covelli and Sirius failed to disclose U.S. Patent 6,168,288, and in

which U.S. Patent 6,168,288 is material to the patentability of the issued claims, are invalid as

either anticipated by U.S. Patent 6,168,288, or obvious in view of U.S. Patent 6,168,288 and

other related prior art.

    179.        Invalidity of a patent due to unpatentability is a complete affirmative defense to

any allegation of infringement of a patent held to be invalid.

    180.        W&P requests a declaration that W&P therefore cannot infringe any of Sirius’s

patents or patent applications held to be invalid, because such patents or patent applications are

invalid.

                            Count X – False Patent Marking by Sirius

    181.        W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

             a. U.S. Patent D720247

    182.        False patent marking statute 35 U.S.C. §292(a) criminalizes false marking of

products with patent information, including, “Whoever marks upon, or affixes to, or uses in

advertising in connection with any unpatented article, the word “patent” or any word or number

importing that the same is patented, for the purpose of deceiving the public; … Shall be fined not

more than $500 for every such offense.” Subsection (b) provides, “A person who has suffered a

competitive injury as a result of a violation of this section may file a civil action in a district

court of the United States for recovery of damages adequate to compensate for the injury.”



                                                   38
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 39 of 82



   183.        Upon information and belief, Covelli and Sirius included, at least as early as

December 18, 2015, U.S. Patent D720247 on the product labeling for the model C-1001 to mark

the product as patented, even though U.S. Patent D720247 clearly did not cover or patent the

model C-1001 product.

   184.        Upon information and belief, Covelli informed, and therefore Sirius informed,

W&P and W&P’s former President, Peter Trogdon, in writing on December 18, 2015, prior to

execution of the Agreement, that U.S. Patent D720247 covered the model C-1001 and was

included in the product labeling of model C-1001.

   185.        Upon information and belief, Covelli and Sirius deceived the public in general,

and W&P in particular, that model C-1001 was a patented product covered by U.S. D720247, in

violation of 35 U.S.C. §292(a).

   186.        Upon information and belief, W&P was fraudulently induced into executing the

Agreement based on the willfully false misrepresentations of Covelli and Sirius that model C-

1001 and the Licensed Products were patented and covered by at least U.S. Patent D720247.

   187.        Upon information and belief, W&P suffered a competitive injury under 35 U.S.C.

§292(b) as a result of Covelli’s and Sirius’s violation of 35 U.S.C. §292(a), inasmuch as

Covelli’s and Sirius’s violation of 35 U.S.C. §292(a) fraudulently induced W&P to execute the

Agreement to obtain an exclusive license to the Patents, for which W&P paid a substantial

upfront fee and ongoing royalties based in part on the detrimental reliance on Covelli’s and

Sirius’s misrepresentation that model C-1001 was patented and covered by at least U.S. Patent

D720247.




                                                39
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 40 of 82



            b. U.S. Patent 9171436

   188.        Upon information and belief, Covelli and Sirius included, possibly as early as

October 27, 2015, U.S. Patent 9171436 on the product packaging or labeling for the model C-

1001 to mark the product as patented, even though U.S. Patent 9171436 clearly did not cover or

patent the model C-1001 product.

   189.        Upon information and belief, possibly as early as October 27, 2015, Covelli

informed, and therefore Sirius informed, W&P and W&P’s former President, Peter Trogdon that

U.S. Patent 9171436 covered the model C-1001 and was included in the product packaging or

labeling of model C-1001.

   190.        Upon information and belief, Covelli and Sirius deceived the public in general,

and W&P in particular, that model C-1001 was a patented product covered by U.S. 9171436, in

violation of 35 U.S.C. §292(a).

   191.        Upon information and belief, W&P was fraudulently induced into executing or

performing the Agreement based on the willfully false misrepresentations of Covelli and Sirius

that model C-1001 and the Licensed Products were patented and covered by U.S. Patent

9171436.

   192.        Upon information and belief, W&P suffered a competitive injury under 35 U.S.C.

§292(b) as a result of Covelli’s and Sirius’s violation of 35 U.S.C. §292(a), inasmuch as

Covelli’s and Sirius’s violation of 35 U.S.C. §292(a) fraudulently induced W&P to execute or

perform the Agreement to obtain an exclusive license to the Patents, for which W&P paid a

substantial upfront fee and ongoing royalties based in part on the detrimental reliance on

Covelli’s and Sirius’s misrepresentation that model C-1001 was patented and covered by at least

U.S. Patent 9171436.



                                                40
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 41 of 82



                        Count XI – Indirect Unjust Enrichment by Sirius

       193.      W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       194.      Sirius ordered floats from one of W&P’s suppliers, Pan-U Industries Co. Ltd, for

use in Sirius’s manufacturing of the Licensed Products, and Sirius inappropriately billed the cost

of the floats to W&P without W&P’s advance knowledge, permission, or authorization.

       195.      Sirius benefited from Sirius’s actions by not having to pay for the floats, and from

W&P’s actions by W&P being billed for Sirius’s order, to the detriment and damage of W&P.

       196.      Sirius knew that Sirius benefited from Sirius’s actions in billing the order to

W&P, and from W&P’s actions in W&P being billed for Sirius’s order, to the detriment and

damage of W&P.

       197.      Sirius accepted and retained this benefit, and it is inequitable for Sirius to retain

the benefit without payment of its value as the compensation that is deserved.

       198.      Sirius ordered product from one of W&P’s suppliers, EmLinQ, LLC, for use in

Sirius’s manufacturing of the Licensed Products, and the cost of shipping the product to Sirius

was inappropriately billed to W&P without W&P’s advance knowledge, permission, or

authorization.

       199.      Sirius benefited from Sirius’s actions by not having to pay for the shipping, and

from W&P’s actions by W&P being billed for the shipping, to the detriment and damage of

W&P.

       200.      Sirius knew that Sirius benefited from Sirius’s actions in billing the shipping to

W&P, and from W&P’s actions in W&P being billed for Sirius’s shipping costs, to the detriment

and damage of W&P.



                                                   41
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 42 of 82



       201.    Sirius accepted and retained this benefit, and it is inequitable for Sirius to retain

the benefit without payment of its value as the compensation that is deserved.

       202.    W&P was damaged at least by being billed for the costs of the floats and

shipping. W&P deserves compensation for being billed the costs of the floats and shipping

provided to Sirius and for recovery of the costs incurred, including attorneys’ fees and court

costs, in obtaining said compensation.

                         PRAYER FOR RELIEF AGAINST SIRIUS

       WHEREFORE, W&P prays for the following:

       Primary Set of Prayers for Relief:

       A.     An order declaring each patent Assignment to “Sirius Signal Co.” null and void;

       B.     An order declaring the Agreement null and void;

       C.     An order requiring Sirius to repay to W&P the substantial upfront fee and all

              royalties paid by W&P to date, including those held in the court’s registry;

       D.     An order declaring that the patents are unenforceable due to the inequitable

              conduct of Covelli and Sirius;

       E.     An order declaring that the patents are invalid due to the unpatentability of claims

              for which U.S. Patent 6,168,288 is material to patentability, in view of U.S. Patent

              6,168,288 not disclosed by Covelli or Sirius during patent prosecution;

       F.     An order declaring that W&P suffered a competitive injury due to Covelli’s and

              Sirius’s false patent marking, and compensating W&P accordingly;

       G.     An order requiring Sirius to indemnify W&P for any liability for infringement of

              any future patents issued to Sirius or Covelli;

       H.     An order requiring Sirius to pay compensation for its unjust enrichment;



                                                 42
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 43 of 82



       I.     An order requiring Sirius to cease its unfair competition and tortious interference

              with the business relations and contracts of W&P and to pay compensation to

              W&P for its lost sales and other damages caused by same;

       J.     An order requiring Sirius to pay compensation for the damage to the reputation of

              W&P;

       K.     An award to W&P of compensatory and punitive damages;

       L.     An award to W&P of interests, costs, and attorneys’ fees; and

       M.     Such further relief as this Court may deem just and equitable.

       Secondary Set of Prayers for Relief:

       In the event that the Court decides not to follow the Primary Set of Prayers for Relief by

virtue of deciding that the Agreement will not be held null and void, W&P prays that the Court

follow this Secondary Set of Prayers for Relief that includes the following:

       A.     An order declaring each patent Assignment to “Sirius Signal Co.” null and void;

       B.     An order that Sirius breached the Agreement;

       C.     An order that Sirius was unjustly enriched by the Agreement;

       D.     An order requiring Sirius to repay to W&P the substantial upfront fee and all

              royalties paid by W&P to date, including those held in the court’s registry;

       E.     An order declaring that the patents are unenforceable due to the inequitable

              conduct of Covelli and Sirius;

       F.     An order declaring that the patents are invalid due to the unpatentability of claims

              for which U.S. Patent 6,168,288 is material to patentability, in view of U.S. Patent

              6,168,288 not disclosed by Covelli or Sirius during patent prosecution;




                                                43
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 44 of 82



       G.     An order declaring that W&P suffered a competitive injury due to Covelli’s and

              Sirius’s false patent marking, and compensating W&P accordingly;

       H.     An order indemnifying W&P for any liability for infringement of any future

              patents issued to Sirius or Covelli;

       I.     An order requiring Sirius to cease its unfair competition and tortious interference

              with the business relations and contracts of W&P and to pay compensation to

              Sirius for its lost sales and other damages caused by same;

       J.     An order requiring Sirius to pay compensation for its unjust enrichment;

       K.     An order requiring Sirius to pay compensation for the damage to the reputation of

              W&P;

       L.     An award to W&P of compensatory and punitive damages;

       M.     An award to W&P of interests, costs, and attorneys’ fees; and

       N.     Such further relief as this Court may deem just and equitable.

       Tertiary Set of Prayers for Relief:

       In the event that the Court decides not to follow the Primary Set of Prayers for Relief by

virtue of deciding that the Agreement will not be held null and void and the Secondary Set of

Prayers for Relief by virtue of deciding that Sirius was not unjustly enriched, W&P prays that the

Court follow this Tertiary Set of Prayers for Relief that includes the following:

       A.     An order declaring each patent Assignment to “Sirius Signal Co.” null and void;

       B.     An order that Sirius breached the Agreement;

       C.     An order declaring that the patents are unenforceable due to the inequitable

              conduct of Covelli and Sirius;




                                                 44
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 45 of 82



       D.     An order declaring that the patents are invalid due to the unpatentability of claims

              for which U.S. Patent 6,168,288 is material to patentability, in view of U.S. Patent

              6,168,288 not disclosed by Covelli or Sirius during patent prosecution;

       E.     An order declaring that W&P suffered a competitive injury due to Covelli’s and

              Sirius’s false patent marking, and compensating W&P accordingly;

       F.     An order indemnifying W&P for any liability for infringement of any future

              patents issued to Sirius or Covelli;

       G.     An order requiring Sirius to cease its unfair competition and tortious interference

              with the business relations and contracts of W&P and to pay compensation to

              Sirius for its lost sales and other damages caused by same;

       H.     An order requiring Sirius to pay compensation for its breach of the Agreement;

       I.     An order requiring Sirius to pay compensation for the damage to the reputation of

              W&P;

       J.     An award to W&P of compensatory and punitive damages;

       K.     An award to W&P of interests, costs, and attorneys’ fees; and

       L.     Such further relief as this Court may deem just and equitable.

                                REQUEST FOR JURY TRIAL

W&P hereby requests a jury trial on all issues so triable.




                                                 45
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 46 of 82



                      FIRST AMENDED THIRD-PARTY COMPLAINT

       Defendant/Third Party Plaintiff Weems & Plath, LLC (“W&P” or “Third-Party

Plaintiff”) by and through its undersigned counsel, hereby asserts the following First Amended

Third-Party Complaint against Third-Party Defendant Anthony W. Covelli (“Covelli”), and

states for cause as follows:

                                               Parties

       1.      Third-Party Plaintiff W&P is a Maryland limited liability company with its

principal place of business at 214 Eastern Avenue, Annapolis, Maryland 21403. The sole

member of Weems & Plath, LLC is a citizen of New Jersey. W&P’s predecessor-in-interest,

Weems & Plath, Inc., was a Maryland corporation.

       2.      Upon information and belief, Third-Party Defendant Covelli resides in the State

of California at 6541 Vispera Place, Carlsbad, California 92009.

       3.      Covelli is an owner of, a member of, and the CEO of Plaintiff Sirius Signal,

L.L.C. (“Sirius”). As a member and owner of Sirius Signal, L.L.C., Covelli is not an employee

of Sirius under relevant federal and state laws pertaining to employment and taxation. Rather,

Covelli’s authority to bind, act on behalf of, and in concert with, Sirius arises out of Covelli’s

ownership and member status relative to Sirius. Likewise, as an individual, Covelli is distinct

from the legal entity Sirius Signal, L.L.C., and Covelli has used Sirius to act as Covelli’s agent in

conduct described herein.

                                            Jurisdiction

       4.      This Court has subject matter jurisdiction over W&P’s claims pursuant to 28

U.S.C. § 1332 because the parties are diverse and the amount in controversy exceeds $75,000.

W&P is a citizen of Maryland as it is a Maryland limited liability company, and W&P’s member


                                                 46
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 47 of 82



is a citizen of New Jersey. Sirius is a citizen of California as it is a California limited liability

company, and Sirius’s members are citizens of California.

        5.      This Court has personal jurisdiction over Covelli pursuant to federal principles of

due process and to Maryland Code, Courts and Judicial Proceedings section 6-103(b)(4)

(Maryland’s “Long Arm Statute” at MD Cts. & Jud. Pro. Code § 6-103 (2018)), because (1)

Covelli has purposefully availed himself of this Court by filing on behalf of, and in concert with,

Sirius an action related to the Agreement, governed by Maryland law, with a Maryland company

covering Patents personally owned by Covelli; (2) Covelli has purposefully availed himself of

this Court by consenting to the personal jurisdiction of this Court to determine the status of the

Agreement with the Maryland company covering Patents personally owned by Covelli,

consenting to be governed by Maryland law in interpretation and enforcement of the Agreement,

and consenting to personally bind himself in the Third Amendment of the Agreement; (3)

Covelli has purposefully availed himself of this District by transacting business in this District

through personally negotiating with the Maryland company the Agreement to license Patents

personally owned by Covelli, personally negotiating with the Maryland company several

Amendments to the Agreement, and transacting business with the Maryland company relating to

the licensing of Patents personally owned by Covelli; and (4) Covelli has triggered specific

personal jurisdiction by causing to the Maryland company the tortious injuries that comprise the

basis of W&P’s third-party claims through the actions described below.

                                                 Venue

        6.      Venue is proper in this district as Covelli’s acts, omissions and events giving rise

to W&P’s causes of action occurred within or were directed to this district and have caused

damage within this district.


                                                   47
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 48 of 82



        7.      Venue is also proper in this district pursuant to 28 U.S.C. § 1367 because

Plaintiff/Counter-Defendant Sirius brought its Declaratory Judgment claim before this Court, and

the Third-Party Claims form part of the same case or controversy as Plaintiff/Counter-

Defendant’s Declaratory Judgment claim. In particular, the nature of a Declaratory Judgment

("DJ") claim reverses the typical positions of the parties, whereby a DJ-Plaintiff seeking a

Declaratory Judgment typically would be the non-DJ-Defendant in a non-DJ action if the DJ-

Plaintiff had waited for the DJ-Defendant to file the non-DJ action against the DJ-Plaintiff as the

non-DJ-Defendant. Likewise, the DJ-Defendant typically would be the non-DJ-Plaintiff in a

non-DJ action against the DJ-Plaintiff, and therefore the DJ-Defendant should be afforded the

broad latitude in filing claims normally afforded non-DJ-Plaintiffs.

                                               Facts

        8.      W&P repeats and re-alleges each of the foregoing allegations from the previously

filed Answer and Affirmative Defenses, and the First Amended Counter-Complaint as though

fully set forth herein.

        9.      On December 31, 2015, W&P and Sirius entered into a contract (the

“Agreement,” attached hereto as Exhibit A) for distribution of certain electronic marine distress

signaling devices, which W&P believed were patented devices, whereby W&P would have an

exclusive license to manufacture, distribute, advertise, publicize, market and sell the Licensed

Products (as defined below) (the “License”) in exchange for W&P making a substantial upfront

payment to Sirius and paying ongoing royalties to Sirius on sales of the Licensed Products.

        10.     During negotiation of the Agreement, Covelli knowingly misrepresented that the

product to be licensed and sold pursuant to the Agreement, the C-1001, was patented, in order to

induce W&P to execute and perform the Agreement, including W&P making payment of a


                                                48
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 49 of 82



substantial upfront fee and ongoing royalties for related sales of the Licensed Products. Covelli

also knowingly directed W&P to falsely mark the products with the numbers of patents that did

not cover the product.

       11.     Section 12b. Governing Law of the Agreement states, “This Agreement and the

rights and obligations of the parties under it are governed by and interpreted in accordance with

the laws of the State of Maryland (without regard to principles of conflicts of law).”

       12.     The Parties executed three amendments to the Agreement (i.e., the First

Amendment executed February 8, 2016; the [Second] Amendment made March 10, 2016; and

the Third Amendment made August 18, 2017).

       13.     The Third Amendment states in Section 8 Binding Agreement, “The Agreement

as modified herein shall be binding on and inure to the benefit of the … legal representatives, …

owners, … members, … and any other person or entity claiming under or through the parties.”

Covelli is a legal representative, owner, and member of Sirius Signal, L.L.C., and personally

signed the Third Amendment, thereby personally binding himself and making the Agreement

binding on him.

       14.     The Third Amendment states in Section 9 Authority to Execute, “The parties to

the Third Amendment and the Agreement as modified warrant, covenant and agree that the

persons executing this Agreement are authorized and empowered to enter into and execute this

Agreement as modified for and on behalf of the person or entity they represent, and that by their

execution of the Agreement, each respective person or entity they represent, and all persons,

partnerships, corporations, joint ventures and any person or entities affiliated with them, shall be

bound by the terms of this Agreement.” Covelli signed the Third Amendment and was

authorized and empowered to personally bind himself and make the Agreement binding on him.



                                                 49
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 50 of 82



       15.     “Know-How” is defined in the Agreement, as amended, to “have its usual and

accepted meaning such as, by way of example, but not of limitation, all factual knowledge,

proprietary information, trade secrets, procedures, processes, methods, designs, discoveries,

inventions, patent application, licenses, software and source code, programs, prototypes,

techniques, ideas, concepts, data, engineering, manufacturing information, techniques, ideas,

concepts, data, engineering, manufacturing information, specifications, diagrams, schematics, or

rights or works of authorship, that give to the one acquiring it an ability to study, test, produce,

formulate, manufacture or market the SOS Distress Light SOS A-1001 sold by Sirius or

variations thereof, which one otherwise would not have known how to study, test, produce,

formulate, manufacture or market in the same way.”

       16.     “Licensed Products” are defined in the Agreement, as amended, to include, inter

alia, “[a]ny product made, used, sold, imported or offered for sale that includes or is covered by

any of the Patents or Know How.”

       17.     “Patents” are as defined in the Agreement, as amended, and include “(b) all

current and future patents related to the SOS Distress Light SOS A-1001 sold by Sirius or

variations thereof that may be granted thereon [and] (c) any future patents and/or patent

applications owned by Sirius and covering one or more aspects of the SOS Distress Light SOS

A-1001 sold by Sirius as of December 30, 2015 or variations thereof.”

             a. EMLinQ

       18.     EMLinQ is a circuit board manufacturer, from which W&P repeatedly has

obtained circuits boards for use in the Licensed Products, and with which W&P has had an

ongoing customer-supplier business relationship. On July 16, 2019, W&P sent a purchase order




                                                  50
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 51 of 82



to EMLinQ, for 5,000 circuit boards for use in W&P manufacturing the Licensed Products of the

Agreement with Sirius.

       19.     On July 29, 2019, EMLinQ informed W&P that EMLinQ had a call with Anthony

Covelli regarding the purchase order.

       20.     In furtherance of Sirius’s activities to manufacture the License Products, and in

breach of the Agreement, Covelli placed an order with EMLinQ for the same components that

W&P had ordered from EMLinQ.

       21.     On July 29, 2019, EMLinQ informed W&P that it was “unable” (or implicitly

unwilling) to fulfill the W&P order, because of the influence exerted on EMLinQ by Anthony

Covelli, the CEO of Sirius.

       22.     Upon information and belief, Covelli is a close acquaintance of a representative of

EMLinQ, and Mr. Covelli conspired with the EMLinQ representative and exerted inappropriate

influence on EMLinQ to interfere with W&P’s order for circuit boards for the Licensed

Products. Upon information and belief, Mr. Covelli and Sirius made to EMLinQ statements that

were literally false and/or likely to mislead, confuse or deceive regarding W&P’s rights to

manufacture the Licensed Products, and Mr. Covelli’s and Sirius’s statements caused

commercial injury to W&P by harming W&P’s ability to manufacture, and therefore sell, the

Licensed Products, including introducing inappropriate competition from Sirius in breach of

W&P’s Exclusive Rights under the Agreement.

       23.     Because of Mr. Covelli’s inappropriate influence on EMLinQ, EMLinQ

temporarily stopped supplying the circuit boards to W&P.

       24.     Without the additional circuit boards, W&P was limited in W&P’s ability to

manufacture and sell the Licensed Products, including during a time period that Covelli does not



                                                51
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 52 of 82



dispute the Agreement is still in effect. EMLinQ has not resumed supplying circuit boards to

W&P as of November 29, 2019.

             b. Customer A

       25.     W&P has been selling the Licensed Products to Customer A since around 2015.

W&P has had business and contractual relations with Customer A since at least 2015, and W&P

reasonably has an expectation of ongoing prospective business and contractual relations with

Customer A. Customer A is representative of W&P’s customers similarly impacted by Sirius’s

and Covelli’s activities, which have put W&P’s customers in the middle of the dispute with

Sirius and Covelli.

       26.     Prior to August 25, 2019, Covelli informed Customer A that Customer A would

no longer be able to obtain the Licensed Products from W&P and that Customer A would need to

buy from Sirius the Licensed Products manufactured by Sirius.

       27.     Covelli’s assertion to Customer A is untrue. Covelli’s untrue comments to at least

Customer A constitute fraud, deceit, trickery, bad faith, and/or unfair methods. Upon

information and belief, Covelli made to Customer A statements that were literally false and/or

likely to mislead, confuse or deceive regarding W&P’s rights to manufacture the Licensed

Products, and Covelli’s statements caused commercial injury to W&P by harming W&P’s ability

to manufacture, and therefore sell, the Licensed Products, including introducing inappropriate

competition from Sirius in breach of W&P’s Exclusive Rights under the Agreement.

       28.     Section 11 of the Agreement states that: “Upon the termination or expiration of

this Agreement for whatever reason, W&P … shall be able to continue to sell, on a non-

exclusive basis, existing Licensed Products [in] inventory….”




                                               52
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 53 of 82



       29.      Covelli’s actions caused at least Customer A to stop buying the Licensed Products

from W&P, causing W&P to lose existing and future sales to at least Customer A of the Licensed

Product. Customer A has indicated to W&P that while Covelli disputes that W&P has the right

to manufacture and sell the Licensed Products, Customer A will not buy the Licensed Products

from W&P or anyone.

                            Count I – Breach of Contract by Covelli

       30.      W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       31.      The Agreement between W&P and Sirius is a contract and forms the basis of a

contractual relationship between W&P and Sirius.

       32.      Pursuant to the Third Amendment that Covelli personally signed, Covelli

personally bound himself by the Agreement and made the Agreement binding on him, by virtue

of Covelli being any of a legal representative, an owner, and a member of Sirius Signal, L.L.C.

       33.      As a member and owner of Sirius Signal, L.L.C., Covelli is not an employee of

Sirius, Covelli is distinct from the legal entity Sirius Signal, L.L.C., and Covelli has used Sirius

to act as Covelli’s agent in conduct described herein.

       34.      Being personally bound by the Agreement, Covelli has breached the Agreement

with W&P, as an individual, and through the intentional and improper actions of Sirius as

Covelli’s agent and of Covelli on behalf of and/or in concert with Sirius, described above with

respect to at least Orion, EMLinQ, and Customer A (see, e.g., Count I of the Counter-

Complaint).

       35.      Covelli’s actions as an individual, and through the intentional and improper

actions of Sirius as Covelli’s agent and of Covelli on behalf of and/or in concert with Sirius


                                                 53
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 54 of 82



described above, have violated W&P’s rights under the Agreement and impaired W&P’s ability

to obtain the full benefits of the Agreement.

       36.      Covelli’s aforementioned actions in breach of the Agreement have damaged

W&P’s reputation and goodwill.

       37.      Covelli’s tortious actions in breach of the Agreement have damaged W&P

financially in an amount exceeding $75,000.

                           Count II – Unfair Competition by Covelli

       38.      W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       39.      Through the actions set forth above with respect to at least EMLinQ and

Customer A, Covelli has damaged, impaired, and/or jeopardized W&P’s business through fraud,

deceit, trickery, bad faith, and/or unfair methods. Upon information and belief, Covelli

committed unfair competition inasmuch as (1) Covelli made to EMLinQ and Customer A

statements that were literally false and/or likely to mislead, confuse or deceive regarding W&P’s

rights to manufacture the Licensed Products, and (2) Covelli’s statements caused commercial

injury to W&P by harming W&P’s ability to manufacture, and therefore sell, the Licensed

Products, including introducing inappropriate competition from Sirius in breach of W&P’s

Exclusive Rights under the Agreement.

       40.      Due to Covelli’s untrue communications to Customer A and Customer A’s

reliance thereon, W&P’s ability to sell the Licensed Products to Customer A has been impaired.

       41.      Also due to Covelli’s untrue communications to Customer A and Customer A’s

reliance thereon, W&P’s ability to sell other products to Customer A has been jeopardized,




                                                54
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 55 of 82



because the inappropriate uncertainty caused by Covelli’s untrue communications has

undermined Customer A’s faith in W&P as a supplier.

       42.      Also due to Covelli’s untrue communications to Customer A and Customer A’s

reliance thereon, W&P’s reputation and goodwill in the perspective of Customer A have been

damaged by Covelli’s actions, because Covelli’s untrue communications have undermined

Customer A’s faith in W&P in general.

       43.      Covelli’s tortious actions have financially damaged W&P in an amount exceeding

$75,000.

      Count III - Tortious Interference with Business Relations/Expectancy by Covelli

       44.      W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       45.      Covelli’s actions described above have impaired W&P’s ability to reliably and

predictably obtain the circuit boards from EMLinQ.

       46.      When W&P is not able to obtain the circuit boards, W&P is unable to

manufacture the Licensed Products. Therefore, Covelli’s actions have impaired W&P’s ability

to reliably and predictably manufacture the Licensed Products, thereby damaging W&P’s ability

to sell the Licensed Products and exercise W&P’s Exclusive Rights under the Agreement.

       47.      Covelli’s actions described above with respect to EMLinQ were performed

intentionally and were reasonably calculated to cause damage to W&P’s business. W&P has had

ongoing business relations with EMLinQ, and but for Covelli’s interference, W&P has had a

reasonable probability of ongoing and future business opportunities with EMLinQ.

       48.      Covelli’s actions described above with respect to EMLinQ were done with the

unlawful purpose to cause damage and loss to W&P, without right or justifiable cause.


                                                55
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 56 of 82



       49.     W&P has been damaged financially and reputationally from Covelli’s actions

described above with respect to EMLinQ.

       50.     Due to Covelli’s actions described above, W&P’s ability to sell the Licensed

Products to Customer A has been impaired.

       51.     Due to Covelli’s actions described above, W&P’s ability to sell other products to

Customer A has been jeopardized.

       52.     Covelli’s actions described above with respect to Customer A were performed

intentionally and were reasonably calculated to cause damages to W&P’s business. W&P has

had ongoing business relations with Customer A, and but for Covelli’s interference, W&P has

had a reasonable probability of ongoing and future business opportunities with Customer A.

       53.     Covelli’s actions described above with respect to Customer A were done with the

unlawful purpose to cause damage and loss, without right or justifiable cause.

       54.     W&P has been damaged financially and reputationally from Covelli’s actions

described above with respect to Customer A.

       55.     Covelli’s actions with respect to at least EMLinQ and Customer A were wrongful

or unlawful because they frustrated W&P’s ability to perform W&P’s Exclusive Rights under,

and obtain the benefit of, the Agreement, to which Covelli personally bound himself explicitly in

the Third Amendment, and they breached an implied covenant of good faith and fair dealing.

       56.     Covelli’s actions with respect to Customer A were additionally wrongful or

unlawful because they breached Section 2 of the Agreement by (1) Covelli violating W&P’s

exclusive license to advertise, publicize, market or sell the Licensed Products to Customer A,

and by (2) Covelli attempting to advertise, publicize, market or sell to Customer A Licensed

Products not purchased from W&P for resale.



                                               56
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 57 of 82



         57.    Covelli’s actions intentionally have interfered tortiously with W&P’s business

and contractual relations with EMLinQ and Customer A. Covelli’s actions intentionally have

interfered tortiously with W&P’s prospective business advantage with Customer A. Namely,

Covelli’s actions have proximately caused W&P’s ability to manufacture and sell the Licensed

Products to decrease, and have damaged W&P at least in terms of lost current and future sales,

decreased product turnover, and associated decreased profits. As a result of Covelli’s tortious

interference, W&P has been damaged financially and reputationally in W&P’s existing and

prospective business relationships with at least EMLinQ and Customer A.

         58.    Covelli committed tortious interference with W&P’s business relations inasmuch

as (1) W&P had beneficial business relations with at least Customer A and EMLinQ, (2) Covelli

knew of W&P’s beneficial business relations, (3) Covelli intended to impair or cause a detriment

to W&P’s business relations, (4) Covelli lacked any privilege to impair or cause a detriment to

W&P’s business relations, (5) Covelli impaired or caused a detriment to W&P’s business

relations, and (6) Covelli’s actions caused damage to W&P.

                            Count IV – Civil Conspiracy by Covelli

   59.          W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

   60.          Upon information and belief, Sirius Signal, L.L.C. was formed by Anthony W.

Covelli and Robert B. Simons, Jr. (“Simons”), in California on March 05, 2015, and identified as

entity 201506810315.

   61.          Upon information and belief, no legal entity possibly associated with Sirius is

known to have existed prior the formation of Sirius Signal, L.L.C. on March 05, 2015.




                                                 57
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 58 of 82



   62.         Upon information and belief, Sirius Signal, L.L.C. has as members, inter alia,

Covelli and Simons, who are the co-inventors listed on Patents covered in the Agreement

executed by Covelli on behalf of Sirius Signal, L.L.C.

   63.         Upon information and belief, co-inventors Covelli and Simons claim to have

created the initial devices and initial technology associated with the Patents and patent

applications, the earliest of which was filed June 6, 2014, at least nine months before the

formation of Sirius Signal, L.L.C. as a legal entity on March 5, 2015.

   64.         Upon information and belief, co-inventors Covelli and Simons initially owned the

Patents and patent applications by act of law upon filing of the associated patent applications, in

the absence of any written assignment assigning ownership thereof to a third party.

   65.         Upon information and belief, co-inventors Covelli and Simons executed on April

06, 2016, and recorded with the United States Patent and Trademark Office (“U.S.P.T.O.”) on

June 11, 2018, a written assignment purporting to assign U.S. Patent 10227114 to “Sirius Signal

Co.” of 1042 North El Camino Real, Suite B-200, Encinitas, CA 92024. U.S. Patent 10227114

is based on U.S. Patent Application 16004987 filed on June 11, 2018.

   66.         Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the U.S.P.T.O. on April 11, 2016, a written assignment purporting to

assign U.S. Patent 9682754 to “Sirius Signal Co.” of 1254 Scott Street, San Diego, CA 92106.

U.S. Patent 9682754 is based on U.S. Patent Application 15095727 filed on April 11, 2016.

   67.         Upon information and belief, co-inventors Covelli and Simons, executed on

February 25, 2016, and recorded with the U.S.P.T.O. on March 07, 2016, a written assignment

purporting to assign U.S. Patent D784175 to “Sirius Signal Co.” and identified in the U.S.P.T.O.




                                                 58
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 59 of 82



Assignment Records as “Asirius Signal Co.” of 1254 Scott Street, San Diego, CA 92106. U.S.

Patent D784175 is based on U.S. Patent Application 29557241 filed on March 07, 2016.

   68.        Upon information and belief, co-inventors Covelli and Simons, executed on

February 25, 2016, and recorded with the U.S.P.T.O. on March 02, 2017, a written assignment

purporting to assign U.S. Patent D811920 to “Sirius Signal Co.” of 1254 Scott Street, San Diego,

CA 92106. U.S. Patent D811920 is based on U.S. Patent Application 29595834 filed on March

02, 2017.

   69.        Upon information and belief, co-inventors Covelli and Simons, executed on

January 05, 2019, and recorded with the U.S.P.T.O. on January 24, 2019, a written assignment

purporting to assign U.S. Patent D844477 to “Sirius Signal, LLC” of 1042 North El Camino

Real, Suite B-200, Encinitas, CA 92024. U.S. Patent D844477 is based on U.S. Patent

Application 29638591 filed on February 28, 2018.

   70.        Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the U.S.P.T.O. on June 15, 2017, a written assignment purporting to

assign U.S. Patent Application 15624033, published as U.S. Patent Publication 20170349248, to

“Sirius Signal Co.” of 1254 Scott Street, San Diego, CA 92106. U.S. Patent Application

15624033 was filed on June 15, 2017.

   71.        Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the U.S.P.T.O. on January 11, 2019, a written assignment purporting

to assign U.S. Patent Application 16245947, published as U.S. Patent Publication 20190161149,

to “Sirius Signal Co.” and identified in the U.S.P.T.O. Assignment Records as “Sirius Signal,

LLC” of 1042 North El Camino Real, Suite B-200, Encinitas, CA 92024. U.S. Patent

Application 16245947 was filed on January 11, 2019.



                                               59
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 60 of 82



    72.        Under California Code of Regulations (CCR) section 21001(d)(1)(B)&(G), the

unitary business entity identifiers “Co.” and “Company” apply only to corporations, and not to

limited liability companies, in the absence of the words or abbreviations for “limited” and

“liability.”

    73.        Upon information, belief, and a diligent search, “Sirius Signal Co.” does not exist

as a legal entity in California or elsewhere.

    74.        Upon information, belief, and a diligent search, “Sirius Signal, Inc.” does not

exist as a legal entity in California or elsewhere.

    75.        Upon information and belief, the patent assignments purporting to assign patents

and patent applications to “Sirius Signal Co.” are legal nullities and void, because “Sirius Signal

Co.” does not exist, either as a legal entity or as an assignee, and thus cannot own the purported

assigned patents and patent applications. Therefore, co-inventors Covelli and Simons retained

their ownership of the assets purportedly assigned to “Sirius Signal Co.” and remain the owners

of those assets.

    76.        Upon information and belief, Sirius Signal, L.L.C. does not own any of the assets

purportedly assigned to “Sirius Signal Co.” that remain owned by co-inventors Anthony W.

Covelli and Robert B. Simons, Jr.

    77.        Upon information and belief, co-inventors Anthony W. Covelli and Robert B.

Simons, Jr., know that “Sirius Signal Co.” does not exist.

    78.        Upon information and belief, Sirius Signal, L.L.C., as a legal entity, knows that

“Sirius Signal Co.” does not exist, at least by virtue of Covelli, CEO of Sirius Signal, L.L.C.,

knowing that “Sirius Signal Co.” does not exist.




                                                  60
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 61 of 82



   79.         Upon information and belief, Covelli and Simons personally knew that Sirius did

not own at least a portion of the Patents covered in the Agreement during the term of the

Agreement and intentionally misrepresented to W&P that Sirius owned all of the Patents.

   80.         Upon information and belief, Covelli personally and intentionally misrepresented

to W&P that the product to be licensed and sold pursuant to the Agreement, the C-1001, was

patented.

   81.         Upon information and belief, Covelli personally and intentionally misrepresented

to W&P that it should falsely mark the products with the numbers of patents that did not cover

the product.

   82.         Upon information and belief, Covelli personally and intentionally misrepresented

to W&P that patents obtained, owned, and/or claimed to be owned by Sirius were valid when, in

fact, he knew that they were invalid due to fraud, inequitable conduct, and violation of the duty

to disclose material art to the USPTO.

   83.         Upon information and belief, co-inventors Covelli and Simons were both aware of

the duty to provide all relevant material art to the USPTO, and both inventors signed a

declaration that they would do so, and in violation of that declaration, both inventors

intentionally failed to disclose at least U.S. Patent No. 6,168,288 to the U.S.P.T.O.

   84.         In executing the Agreement, W&P detrimentally relied on Mr. Covelli’s personal

misrepresentation of these material facts relating to the ownership, scope, and validity of the

Patents. In performing under the Agreement, W&P’s detrimental reliance on Mr. Covelli’s

personal material misrepresentations caused W&P to incur monetary damage by paying a

substantial upfront fee and ongoing royalties to license from Sirius the Patents that are invalid,

do not cover the distributed product, and a portion of which are not owned by Sirius.



                                                 61
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 62 of 82



   85.         Upon information and belief, Sirius knew that Sirius did not own at least a portion

of the Patents covered in the Agreement during the term of the Agreement and intentionally

misrepresented to W&P that Sirius owned all of the Patents.

   86.         Upon information and belief, Sirius knew and intentionally misrepresented to

W&P that the product to be licensed and sold pursuant to the Agreement, the C-1001, was

patented.

   87.         Upon information and belief, Sirius knew and intentionally misrepresented to

W&P that it should falsely mark the products with the numbers of patents that did not cover the

product.

   88.         Upon information and belief, Sirius knew and intentionally misrepresented to

W&P that patents obtained, owned, and/or claimed to be owned by Sirius were valid when, in

fact, it knew that they were invalid due to fraud, inequitable conduct, and violation of the duty to

disclose material art to the USPTO.

   89.         Upon information and belief, co-inventors Sirius was aware of the duty to provide

all relevant material art to the USPTO, and was aware that both inventors intentionally failed to

disclose at least U.S. Patent No. 6,168,288 to the U.S.P.T.O.

   90.         In executing the Agreement, W&P detrimentally relied on Sirius’s

misrepresentation of these material facts relating to the ownership, scope, and validity of the

Patents. In performing under the Agreement, W&P’s detrimental reliance on Sirius’s material

misrepresentations caused W&P to incur monetary damage by paying a substantial upfront fee

and ongoing royalties to license from Sirius the Patents that are invalid, do not cover the

distributed product, and at least a portion of which are not owned by Sirius.




                                                 62
         Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 63 of 82



   91.            Upon information and belief, Covelli committed the tort of civil conspiracy with

Sirius, Simons, and potentially others by: (1) combining or agreeing with a common purpose to

commit an unlawful act or do an otherwise lawful act by unlawful means, through the purported

licensing to W&P of the Patents not actually owned by Sirius, the purported licensing of patents

that do not cover the product to be distributed in accordance with the Agreement, and the

licensing of invalid patents procured by fraud; (2) committing the overt act in furtherance of the

common purpose, through the misrepresentation to W&P of the ownership, validity, and scope of

the Patents, the purported licensing to W&P of the Patents in the Agreement, and the

withholding of material art from the U.S.P.T.O. to achieve the purpose of issuance of the

fraudulent patents; and (3) causing W&P to incur actual damages, including monetary damages

of the substantial upfront fee and ongoing royalties to license from Sirius the Patents that were

obtained fraudulently, do not cover the scope of the distributed product, and at least a portion of

which are not actually owned by Sirius.

               Count V – Tortious Interference with Contractual Relations by Covelli

         92.      W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

         93.      The Agreement between W&P and Sirius is a contract and forms the basis of a

contractual relationship between W&P and Sirius.

         94.      Covelli, being CEO of Sirius, knew of the Agreement. As a member and owner

of Sirius Signal, L.L.C., Covelli is not an employee of Sirius, Covelli is distinct from the legal

entity Sirius Signal, L.L.C., and Covelli has used Sirius to act as Covelli’s agent in conduct

described herein.




                                                  63
           Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 64 of 82



       95.      Covelli, as an individual and through the intentional and improper actions

described above with respect to at least EMLinQ and Customer A, has interfered with W&P’s

contractual relations with Sirius by impairing W&P’s ability to exclusively manufacture and sell

the Licensed Products under the Agreement in order to obtain the benefits of the Agreement.

       96.      Covelli, as an individual and through the intentional and improper actions

described above with respect to at least Orion, has interfered with W&P’s contractual relations

with Sirius by impairing W&P’s ability to exercise W&P’s Exclusive Rights under the

Agreement in order to obtain the benefits of the Agreement. W&P’s ability to exercise W&P’s

exclusive right has been impaired by Covelli licensing to a third party the Patents owned by

Covelli, engaging in a civil conspiracy with Orion to undermine W&P’s Exclusive Rights under

the Agreement, and not taking diligent steps to enforce against a third party the Patent owned by

Covelli.

       97.      Covelli committed tortious interference with W&P’s contractual relations

inasmuch as (1) W&P had beneficial contractual relations with at least Customer A, EMLinQ

and Sirius, (2) Covelli knew of W&P’s beneficial contractual relations, (3) Covelli intended to

impair, cause a detriment to, or cause a breach of W&P’s contractual relations, (4) Covelli lacked

any privilege to impair, cause a detriment to, or cause a breach of W&P’s contractual relations,

(5) Covelli impaired, caused a detriment to, and/or caused a breach of W&P’s contractual

relations, and (6) Covelli’s actions caused damage to W&P.

       98.      Due to Covelli’s actions as an individual described above, W&P has been

impaired in W&P’s ability to obtain the full benefits of the Agreement by being unable to

reliably and predictability manufacture or sell Licensed Products.

       99.      W&P’s reputation and goodwill have been damaged by Covelli’s actions.



                                                64
          Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 65 of 82



       100.     Covelli’s tortious actions have damaged W&P financially in an amount exceeding

$75,000.

                                    Count V – Fraud by Covelli

       101.     W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       102.     Upon information and belief, Covelli knew that Sirius did not own at least a

portion of the Patents covered in the Agreement during the term of the Agreement and

intentionally misrepresented to W&P that Sirius owned all of the Patents.

       103.     Upon information and belief, Covelli knew and intentionally misrepresented to

W&P that the product to be licensed and sold pursuant to the Agreement, the C-1001, was

patented.

       104.     Upon information and belief, Covelli knew and intentionally misrepresented to

W&P that it should falsely mark the products with the numbers of patents that did not cover the

product.

       105.     Upon information and belief, Covelli knew and intentionally misrepresented to

W&P that patents obtained, owned, and/or claimed to be owned by Sirius were valid when, in

fact, he knew that they were invalid due to fraud, inequitable conduct, and violation of the duty

to disclose material art to the USPTO.

   106.         Upon information and belief, co-inventors Covelli and Simons were both aware of

the duty to provide all relevant material art to the USPTO, and both inventors signed a

declaration that they would do so, and in violation of that declaration, both inventors

intentionally failed to disclose at least U.S. Patent No. 6,168,288 to the U.S.P.T.O.




                                                65
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 66 of 82



       107.    In executing the Agreement, W&P reasonably and detrimentally relied on

Covelli’s intentional misrepresentation of these material facts relating to the scope, validity, and

ownership of the Patents. In performing under the Agreement, W&P’s detrimental reliance on

Covelli’s material misrepresentations caused W&P to incur monetary damage by paying a

substantial upfront fee and ongoing royalties to license from Sirius the Patents that are invalid,

do not cover the product distributed under the Agreement, and a portion of which are not actually

owned by Sirius, but rather actually are co-owned by Covelli.

       108.    Upon information and belief, Covelli committed the tort of fraud, fraudulent

inducement, and/or fraudulent misrepresentation, by: (1) intentionally misrepresenting to W&P

the validy, scope, and ownership of the Patents in the Agreement; (2) knowing that

misrepresentation was untrue; (3) intending to cause W&P to believe the misrepresentation; (4)

leading to W&P to reasonably rely on the misrepresentation in W&P executing the Agreement

and purportedly licensing the invalid Patents, some of which were not actually owned by Sirius;

and (5) causing W&P to incur actual damages, including monetary damages of the substantial

upfront fee and ongoing royalties to license from Sirius the Patents that are invalid, do not cover

the product distributed under the Agreement, and a portion of which are actually are not owned

by Sirius, but rather actually are co-owned by Covelli.

       109.    Upon information and belief, Covelli led W&P to believe that the product being

licensed to W&P by Sirius during the negotiations of the Agreement (i.e., model C-1001), was a

patented product and that the Patents were owned by Sirius. In particular, Covelli led W&P to

believe that Sirius’s product was covered by U.S. Patent D720247 and U.S. Patents 6168288 and

9,171,436, when in fact that was not true. The design patent D720247 bears little resemblance to

Sirius’s product, the model C-1001 later sold by W&P. Indeed, Covelli tacitly acknowledged



                                                 66
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 67 of 82



this lack of resemblance by later filing a new design patent application that issued as U.S. Patent

D784175, which does resemble Sirius’s product C-1001. Similarly, at the time that Covelli

made the misrepresentation to W&P regarding U.S. Patent 6168288, U.S. Patent 6168288 did not

cover anything because it had expired on January 28, 2013, for failure to pay maintenance fees,

so U.S. Patent 6168288 should not have been mentioned on the product packaging. Moreover,

neither Sirius nor Covelli owned U.S. Patent 6168288 at the time, and it wasn’t included in the

Agreement. Further, U.S. Patent 9171436 did not pertain to the C-1001 product to be sold in

accordance with the Agreement because all of the claims require a “floodable lower

compartment.” The C-1001 never included any floodable compartment, lower or otherwise, and

still does not include such a compartment.

       110.     Upon information and belief, Covelli committed the tort of fraud, fraudulent

inducement, and/or fraudulent misrepresentation, by: (1) intentionally misrepresenting to W&P

the validity and patent coverage of Sirius’s products to be sold by W&P under the Agreement,

and the ownership and inclusion of such in the Patents identified in the Agreement; (2) knowing

that misrepresentation was untrue; (3) intending to cause W&P to believe the misrepresentation;

(4) leading to W&P to reasonably rely on the misrepresentation in W&P executing the

Agreement and purportedly licensing the Patents not actually owned by Sirius; and (5) causing

W&P to incur actual damages, including monetary damages of the substantial upfront fee and

ongoing royalties to license from Sirius the Patents that actually are not owned by Sirius.

                            Count VI – Promissory Estoppel by Covelli

       111.     W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.




                                                67
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 68 of 82



       112.     Covelli is liable to W&P for equitable remedies under the doctrine of promissory

estoppel, because: (1) during negotiations of Agreement with W&P, (2) Covelli represented and

promised that Sirius would be able to grant, and would grant, to W&P an exclusive license to the

Patents under the Agreement; (3) W&P relied on Covelli’s representations and promises in

executing the Agreement and performing under the Agreement; (4) W&P’s reliance was to

W&P’s detriment, including payments of the substantial upfront fee and ongoing royalties; (5)

Covelli failed to uphold the representations and promises by failing to assign valid Patents

having the necessary scope to cover the product distributed in accordance with the Agreement

during the term of the Agreement, not being able to assign due to the invalidity and improper

scope, and therefore not assigning, W&P the promised exclusive license to valid, enforceable,

Patents having proper scope; and (6) it would be unfair, inequitable, and/or unconscionable for

Covelli, as an owner, a member and the CEO of Sirius, to retain the benefits of the Agreement in

view of Covelli’s and Sirius’s failures to uphold the representations and promises.

       113.     Equitable remedies that the Court may award W&P include, but are not limited to,

voiding the Agreement, modifying the Agreement, disgorging from Covelli and returning to

W&P the substantial upfront fee paid for the exclusive license to the Patents, and disgorging

from Covelli and returning to W&P the royalties paid by W&P for sales of the Licensed Products

covered under the exclusive license to the Patents.

                          Count VII – Unjust Enrichment by Covelli

       114.     W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       115.     Covelli is liable to W&P for equitable remedies under the doctrine of unjust

enrichment, because: (1) Covelli negotiated and executed on behalf of Sirius the Agreement with


                                                68
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 69 of 82



W&P, in which Covelli represented to W&P that Sirius owned valid Patents having a scope that

covered the product to be distributed in accordance with the Agreement and that Sirius purported

to grant to W&P an exclusive license to the Patents, in exchange for a substantial upfront fee and

ongoing royalties on sale of the Licensed Products; (2) Covelli, as an owner, a member and the

CEO of Sirius, was unjustly enriched by the receipt from W&P of the substantial upfront fee and

ongoing royalties on sale of the Licensed Products, because upon execution of the Agreement

and since, Sirius did not own valid Patents having a scope that covered the product to be

distributed in accordance with the Agreement and was not able to grant to W&P the exclusive

license required under the Agreement in exchange for the substantial upfront fee and ongoing

royalties on sale of the Licensed Products paid by W&P; and (3) it would be unfair, inequitable,

and/or unconscionable for Covelli to benefit from the Agreement at the expense of, and

detriment to W&P, which did not receive the bargained-for benefit of the exclusive license under

the Agreement.

       116.     Equitable remedies that the Court may award W&P include, but are not limited to,

voiding the Agreement, modifying the Agreement, disgorging from Covelli and returning to

W&P the substantial upfront fee paid for the exclusive license to the Patents, and disgorging

from Covelli and returning to W&P the royalties paid by W&P for sales of the Licensed Products

covered under the exclusive license to the Patents.

           Count VIII – Declaratory Judgment of Unenforceability of the Patents
                          Due to Inequitable Conduct by Covelli

       117.     W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

       118.     Every patent applicant, inventor, and person or entity associated with the filing or

prosecution of a U.S. patent application before the U.S.P.T.O. (“application participants”) has a

                                                 69
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 70 of 82



statutory duty of disclosure and duty of candor and good faith in prosecuting said patent

application. Federal Regulation 37 CFR §1.56 states, “Each individual associated with the filing

and prosecution of a patent application has a duty of candor and good faith in dealing with the

Office, which includes a duty to disclose to the Office all information known to that individual to

be material to patentability as defined in this section. The duty to disclose information exists with

respect to each pending claim until the claim is cancelled or withdrawn from consideration, or

the application becomes abandoned.”

       119.    Accordingly, said application participants are required to disclose to the

U.S.P.T.O. any material, non-cumulative prior art reference that is known to the application

participant and is relevant to the patentability of a claim of a pending patent application in which

the application participant is participating.

       120.    Failure to disclose a known, material, non-cumulative prior art reference that

“compels a conclusion that a claim is unpatentable” (37 CFR §1.56(b)) may be interpreted as a

knowing and intentional failure to disclose with the intent to deceive the U.S.P.T.O. where the

evidence shows that individual associated with the application suspected that the reference might

render a claim unpatentable, but chose to not disclose the reference nonetheless.

       121.    As the Court of Appeals for the Federal Circuit stated in Therasense, Inc. v.

Becton, Dickinson and Company, 649 F.3d 1276 (Fed. Cir. 2011) (en banc), “Inequitable

conduct is an equitable defense to patent infringement that, if proved, bars enforcement of a

patent,” making the entire patent unenforceable against anyone. “Direct evidence of intent [to

deceive] is not, however, required,” the Federal Circuit’s decision reads. “A court may infer

intent from circumstantial evidence.”




                                                 70
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 71 of 82



        122.   Upon information and belief, Covelli, the CEO of Sirius and the co-inventor of

the Patents under the Agreement, knew, and therefore Sirius knew, at least as early as December

18, 2015, of U.S. Patent 6,168,288 assigned to Tektite Industries, Inc.

        123.   Upon information and belief, Covelli knew, and therefore Sirius knew, at least as

early as December 18, 2015, that U.S. Patent 6,168,288 was material to the patentability of the

model C-1001 Licensed Product.

        124.   Upon information and belief, Covelli believed, and therefore Sirius believed, at

least as early as December 18, 2015, that U.S. Patent 6,168,288 was relevant to or covered the

model C-1001 Licensed Product.

        125.   Upon information and belief, Covelli informed, and therefore Sirius informed,

W&P’s former President, Peter Trogdon, in writing on December 18, 2015, prior to execution of

the Agreement, that U.S. Patent 6,168,288 was relevant to, or covered the model C-1001.

        126.   Upon information and belief, neither Covelli nor Sirius informed Trogdon or

W&P prior to execution of the Agreement that neither Covelli nor Sirius owned U.S. Patent

6,168,288.

        127.   Upon information and belief, neither Covelli nor Sirius informed Trogdon or

W&P after execution of the Agreement that neither Covelli nor Sirius owned U.S. Patent

6,168,288.

        128.   Upon information and belief, neither Covelli nor Sirius ever informed Trogdon or

W&P that U.S. Patent 6,168,288 had expired January 02, 2013, for non-payment of maintenance

fees.

        129.   Upon information and belief, Covelli and Sirius included, at least as early as

December 18, 2015, U.S. Patent 6,168,288 on the product labeling for the model C-1001 to mark



                                                71
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 72 of 82



the product as patented, even though neither Covelli nor Sirius owned U.S. Patent 6,168,288 and

it had expired January 02, 2013, for non-payment of maintenance fees.

        130.   Upon information and belief, neither Covelli nor Sirius disclosed U.S. Patent

6,168,288 to the U.S.P.T.O. during the prosecution of any of patent applications on which

Covelli is listed as an inventor and were directed to the Licensed Products, including model C-

1001.

        131.   Upon information and belief, Covelli and Sirius, with the intent to deceive,

intentionally withheld and intentionally failed to disclose U.S. Patent 6,168,288 to the

U.S.P.T.O. during the prosecution of any of patent applications on which Covelli is listed as an

inventor and were directed to the Licensed Products, including model C-1001.

        132.   Upon information and belief, Sirius and Covelli committed inequitable conduct

and/or fraud on the U.S.P.T.O. in and during prosecution of at least one of the patent applications

associated with the Patents, by: (1) knowing of at least one material, non-cumulative prior art

reference, (2) failing to disclose the reference to the U.S.P.T.O. during prosecution of said patent

application, and (3) breaching the duty of disclosure and the duty of candor and good faith

during prosecution of said patent application by said failure to disclose involving a material

misstatement or omission with intent to deceive. As a consequence of Sirius’s aforementioned

inequitable conduct and/or fraud on the U.S.P.T.O., said patent application and any resulting

patent issued therefrom are unenforceable.

        133.   Unenforceability of a patent due to inequitable conduct is a complete affirmative

defense to any allegation of infringement of a patent held to be unenforceable. See Therasense,

Inc. v. Becton, Dickinson and Company, 649 F.3d 1276 (Fed. Cir. 2011) (en banc).




                                                 72
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 73 of 82



        134.     W&P requests a declaration that said patent application and any resulting patent

issued therefrom, in which Covelli and Sirius intentionally failed to disclose U.S. Patent

6,168,288, are unenforceable, and that W&P therefore cannot infringe any of the patents or

patent applications held to be unenforceable, because such patents or patent applications are

unenforceable.

        Count IX – Declaratory Judgment of Invalidity of the Patents held by Covelli

        135.     W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

        136.     Upon information and belief, Covelli knew, and therefore Sirius knew, at least as

early as December 18, 2015, that U.S. Patent 6,168,288 was material to the patentability of the

model C-1001 Licensed Product.

        137.     Upon information and belief, neither Covelli nor Sirius disclosed U.S. Patent

6,168,288 to the U.S.P.T.O. during the prosecution of any of patent applications on which

Covelli is listed as an inventor and were directed to the Licensed Products, including model C-

1001.

        138.     W&P requests a declaration that said patent application and any resulting patent

issued therefrom, in which Covelli and Sirius failed to disclose U.S. Patent 6,168,288, and in

which U.S. Patent 6,168,288 is material to the patentability of the issued claims, are invalid as

either anticipated by U.S. Patent 6,168,288, or obvious in view of U.S. Patent 6,168,288 and

other related prior art.

        139.     Invalidity of a patent due to unpatentability is a complete affirmative defense to

any allegation of infringement of a patent held to be invalid.




                                                  73
           Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 74 of 82



        140.    W&P requests a declaration that W&P therefore cannot infringe any of Sirius’s

patents or patent applications held to be invalid, because such patents or patent applications are

invalid.

                           Count X – False Patent Marking by Covelli

        141.    W&P repeats and re-alleges each of the foregoing allegations as though fully set

forth herein.

        U.S. Patent D720247

        142.    False patent marking statute 35 U.S.C. §292(a) criminalizes false marking of

products with patent information, including, “Whoever marks upon, or affixes to, or uses in

advertising in connection with any unpatented article, the word “patent” or any word or number

importing that the same is patented, for the purpose of deceiving the public; … Shall be fined not

more than $500 for every such offense.” Subsection (b) provides, “A person who has suffered a

competitive injury as a result of a violation of this section may file a civil action in a district

court of the United States for recovery of damages adequate to compensate for the injury.”

        143.    Upon information and belief, Covelli and Sirius included, at least as early as

December 18, 2015, U.S. Patent D720247 on the product labeling for the model C-1001 to mark

the product as patented, even though U.S. Patent D720247 clearly did not cover or patent the

model C-1001 product.

        144.    Upon information and belief, Covelli informed, and therefore Sirius informed,

W&P and W&P’s former President, Peter Trogdon, in writing on December 18, 2015, prior to

execution of the Agreement, that U.S. Patent D720247 covered the model C-1001 and was

included in the product labeling of model C-1001.




                                                   74
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 75 of 82



       145.    Upon information and belief, Covelli and Sirius deceived the public in general,

and W&P in particular, that model C-1001 was a patented product covered by U.S. D720247, in

violation of 35 U.S.C. §292(a).

       146.    Upon information and belief, W&P was fraudulently induced into executing the

Agreement based on the willfully false misrepresentations of Covelli and Sirius that model C-

1001 and the Licensed Products were patented and covered by at least U.S. Patent D720247.

       147.    Upon information and belief, W&P suffered a competitive injury under 35 U.S.C.

§292(b) as a result of Covelli’s and Sirius’s violation of 35 U.S.C. §292(a), inasmuch as

Covelli’s and Sirius’s violation of 35 U.S.C. §292(a) fraudulently induced W&P to execute the

Agreement to obtain an exclusive license to the Patents, for which W&P paid a substantial

upfront fee and ongoing royalties based in part on the detrimental reliance on Covelli’s and

Sirius’s misrepresentation that model C-1001 was patented and covered by at least U.S. Patent

D720247.

       U.S. Patent 9171436

       148.    Upon information and belief, Covelli and Sirius included, possibly as early as

October 27, 2015, U.S. Patent 9171436 on the product packaging or labeling for the model C-

1001 to mark the product as patented, even though U.S. Patent 9171436 clearly did not cover or

patent the model C-1001 product.

       149.    Upon information and belief, possibly as early as October 27, 2015, Covelli

informed, and therefore Sirius informed, W&P and W&P’s former President, Peter Trogdon that

U.S. Patent 9171436 covered the model C-1001 and was included in the product packaging or

labeling of model C-1001.




                                                75
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 76 of 82



       150.    Upon information and belief, Covelli and Sirius deceived the public in general,

and W&P in particular, that model C-1001 was a patented product covered by U.S. 9171436, in

violation of 35 U.S.C. §292(a).

       151.    Upon information and belief, W&P was fraudulently induced into executing or

performing the Agreement based on the willfully false misrepresentations of Covelli and Sirius

that model C-1001 and the Licensed Products were patented and covered by U.S. Patent

9171436.

       152.    Upon information and belief, W&P suffered a competitive injury under 35 U.S.C.

§292(b) as a result of Covelli’s and Sirius’s violation of 35 U.S.C. §292(a), inasmuch as

Covelli’s and Sirius’s violation of 35 U.S.C. §292(a) fraudulently induced W&P to execute or

perform the Agreement to obtain an exclusive license to the Patents, for which W&P paid a

substantial upfront fee and ongoing royalties based in part on the detrimental reliance on

Covelli’s and Sirius’s misrepresentation that model C-1001 was patented and covered by at least

U.S. Patent 9171436.



                       PRAYER FOR RELIEF AGAINST COVELLI

       WHEREFORE, W&P prays for the following:

       Primary Set of Prayers for Relief:

       A.     An order declaring each patent Assignment to “Sirius Signal Co.” null and void;

       B.     An order declaring the Agreement null and void;

       C.     An order requiring Covelli to repay to W&P the substantial upfront fee and all

              royalties paid by W&P to date, including those held in the court’s registry;




                                                76
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 77 of 82



       D.     An order declaring that the patents are unenforceable due to the inequitable

              conduct of Covelli and Sirius;

       E.     An order declaring that the patents are invalid due to the unpatentability of claims

              for which U.S. Patent 6,168,288 is material to patentability, in view of U.S. Patent

              6,168,288 not disclosed by Covelli or Sirius during patent prosecution;

       F.     An order declaring that W&P suffered a competitive injury due to Covelli’s and

              Sirius’s false patent marking, and compensating W&P accordingly;

       G.     An order requiring Covelli to indemnify W&P for any liability for infringement of

              any future patents issued to Sirius or Covelli;

       H.     An order requiring Covelli to pay compensation for its unjust enrichment;

       I.     An order requiring Covelli to cease its unfair competition and tortious interference

              with the business relations and contracts of W&P and to pay compensation to

              W&P for its lost sales and other damages caused by same;

       J.     An order requiring Covelli to pay compensation for the damage to the reputation of

              W&P;

       K.     An award to W&P of compensatory and punitive damages;

       L.     An award to W&P of interests, costs, and attorneys’ fees; and

       M.     Such further relief as this Court may deem just and equitable.

       Secondary Set of Prayers for Relief:

       In the event that the Court decides not to follow the Primary Set of Prayers for Relief by

virtue of deciding that the Agreement will not be held null and void, W&P prays that the Court

follow this Secondary Set of Prayers for Relief that includes the following:

       A.     An order declaring each patent Assignment to “Sirius Signal Co.” null and void;



                                                77
Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 78 of 82



B.   An order that Covelli breached the Agreement;

C.   An order that Covelli was unjustly enriched by the Agreement;

D.   An order requiring Covelli to repay to W&P the substantial upfront fee and all

     royalties paid by W&P to date, including those held in the court’s registry;

E.   An order declaring that the patents are unenforceable due to the inequitable

     conduct of Covelli and Sirius;

F.   An order declaring that the patents are invalid due to the unpatentability of claims

     for which U.S. Patent 6,168,288 is material to patentability, in view of U.S. Patent

     6,168,288 not disclosed by Covelli or Sirius during patent prosecution;

G.   An order declaring that W&P suffered a competitive injury due to Covelli’s and

     Sirius’s false patent marking, and compensating W&P accordingly;

H.   An order indemnifying W&P for any liability for infringement of any future

     patents issued to Sirius or Covelli;

I.   An order requiring Covelli to have the ownership of the Patents properly assigned

     to Sirius Signal, L.L.C.;

J.   An order prohibiting Covelli from licensing, or arranging for Sirius to license, the

     Patents to any third party, and prohibiting Covelli from agreeing, or arranging for

     Sirius to agree, with any third party that Covelli or Sirius will not seek to enforce

     the Patents against the third party;

K.   An order requiring Covelli to assert, or arrange for Sirius to assert, any of the

     Patents not held to be unenforceable or invalid, against any third party appearing to

     infringe the Patents;




                                        78
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 79 of 82



       L.     An order requiring Covelli to cease his unfair competition and tortious interference

              with the business relations and contracts of W&P and to pay compensation to

              W&P for its lost sales and other damages caused by same;

       M.     An order requiring Covelli to pay compensation for its unjust enrichment;

       N.     An order requiring Covelli to pay compensation for the damage to the reputation of

              W&P;

       O.     An award to W&P of compensatory and punitive damages;

       P.     An award to W&P of interests, costs, and attorneys’ fees; and

       Q.     Such further relief as this Court may deem just and equitable.

       Tertiary Set of Prayers for Relief:

       In the event that the Court decides not to follow the Primary Set of Prayers for Relief by

virtue of deciding that the Agreement will not be held null and void and the Secondary Set of

Prayers for Relief by virtue of deciding that Covelli was not unjustly enriched, W&P prays that

the Court follow this Tertiary Set of Prayers for Relief that includes the following:

       A.     An order declaring each patent Assignment to “Sirius Signal Co.” null and void;

       B.     An order that Covelli breached the Agreement;

       C.     An order declaring that the patents are unenforceable due to the inequitable

              conduct of Covelli and Sirius;

       D.     An order declaring that the patents are invalid due to the unpatentability of claims

              for which U.S. Patent 6,168,288 is material to patentability, in view of U.S. Patent

              6,168,288 not disclosed by Covelli or Sirius during patent prosecution;

       E.     An order declaring that W&P suffered a competitive injury due to Covelli’s and

              Sirius’s false patent marking, and compensating W&P accordingly;



                                                 79
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 80 of 82



       F.     An order indemnifying W&P for any liability for infringement of any future

              patents issued to Sirius or Covelli;

       G.     An order requiring Covelli to have the ownership of the Patents properly assigned

              to Sirius Signal, L.L.C.;

       H.     An order prohibiting Covelli from licensing, or arranging for Sirius to license, the

              Patents to any third party, and prohibiting Covelli from agreeing, or arranging for

              Sirius to agree, with any third party that Covelli or Sirius will not seek to enforce

              the Patents against the third party;

       I.     An order requiring Covelli to assert, or arrange for Sirius to assert, any of the

              Patents not held to be unenforceable or invalid, against any third party appearing to

              infringe the Patents;

       J.     An order requiring Covelli to cease its unfair competition and tortious interference

              with the business relations and contracts of W&P and to pay compensation to

              Sirius for its lost sales and other damages caused by same;

       K.     An order requiring Covelli to pay compensation for his breach of the Agreement;

       L.     An order requiring Covelli to pay compensation for the damage to the reputation of

              W&P;

       M.     An award to W&P of compensatory and punitive damages;

       N.     An award to W&P of interests, costs, and attorneys’ fees; and

       O.     Such further relief as this Court may deem just and equitable.

                                REQUEST FOR JURY TRIAL

W&P hereby requests a jury trial on all issues so triable.




                                                 80
      Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 81 of 82




                                         Respectfully submitted,

Dated: January 2, 2020                    /s/ Timothy F. Maloney
                                         Timothy F. Maloney (Fed. Bar ID #03381)
                                         Alyse L. Prawde (Fed. Bar ID #14676)
                                         JOSEPH, GREENWALD & LAAKE, P.A.
                                         6404 Ivy Lane, Suite 400
                                         Greenbelt, Maryland 20770
                                         (301) 220-2200 (tel.)
                                         aprawde@jgllaw.com

                                         Rita C. Chipperson, Esq.
                                         Kevin M. Curran, Esq.
                                         CHIPPERSON LAW GROUP, P.C.
                                         163 Madison Avenue
                                         Suite 220-40
                                         Morristown, NJ 07960
                                         (973) 845-9071 (tel.)
                                         rcc@chippersonlaw.com
                                         kmc@chippersonlaw.com

                                         Counsel for Defendant/Counter-
                                         Plaintiff/Third-Party Plaintiff
                                         Weems & Plath, LLC.




                                    81
        Case 1:19-cv-02330-RDB Document 60 Filed 01/02/20 Page 82 of 82



                                 CERTIFICATE OF SERVICE

       I hereby certify that, pursuant to U.S. District Court of Maryland Local Rule 102(1)(c),

the foregoing was filed electronically through the CM/ECF system providing notice to all

counsel of record on the date filed, as required by Fed. R. Civ. P. 5(a).

                                                              /s/ Alyse L. Prawde
                                                              Alyse L. Prawde
